 


Execution Version





--------------------------------------------------------------------------------











AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT


dated as of


December 22, 2016


between


APOLLO INVESTMENT CORPORATION


The LENDERS Party Hereto


JPMORGAN CHASE BANK, N.A.
as Administrative Agent


SUNTRUST BANK
BANK OF AMERICA, N.A.
as Syndication Agents


$1,140,000,000
__________________


JPMORGAN CHASE BANK, N.A.
SUNTRUST ROBINSON HUMPHREY, INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INC.
as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------


 


TABLE OF CONTENTS


ARTICLE I DEFINITIONS
1


 
 
SECTION 1.01. Defined Terms
1


SECTION 1.02. Classification of Loans and Borrowings
35


SECTION 1.03. Terms Generally
35


SECTION 1.04. Accounting Terms; GAAP
35


SECTION 1.05. Currencies; Currency Equivalents
36


 
 
ARTICLE II THE CREDITS
37


 
 
SECTION 2.01. The Commitments
37


SECTION 2.02. Loans and Borrowings.
38


SECTION 2.03. Requests for Syndicated Borrowings.
39


SECTION 2.04. Swingline Loans.
40


SECTION 2.05. Letters of Credit.
42


SECTION 2.06. Funding of Borrowings.
48


SECTION 2.07. Interest Elections.
49


SECTION 2.08. Termination, Reduction or Increase of the Commitments.
50


SECTION 2.09. Repayment of Loans; Evidence of Debt.
53


SECTION 2.10. Prepayment of Loans.
55


SECTION 2.11. Fees.
58


SECTION 2.12. Interest.
59


SECTION 2.13. Market Disruption and Alternate Rate of Interest.
60


SECTION 2.14. Increased Costs.
61


SECTION 2.15. Break Funding Payments
62


SECTION 2.16. Taxes.
63


SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.
67


SECTION 2.18. Defaulting Lenders.
69


SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
71


SECTION 2.20. German Bank Separation Act.
72


 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
73


 
 
SECTION 3.01. Organization; Powers
73


SECTION 3.02. Authorization; Enforceability
74


SECTION 3.03. Governmental Approvals; No Conflicts
74


SECTION 3.04. Financial Condition; No Material Adverse Change.
74


SECTION 3.05. Litigation
75


SECTION 3.06. Compliance with Laws and Agreements
75


SECTION 3.07. Sanctions and Anti-Corruption Laws
75


SECTION 3.08. Taxes
76


SECTION 3.09. ERISA
76


SECTION 3.10. Disclosure
76


SECTION 3.11. Investment Company Act; Margin Regulations
76





(i)
    



--------------------------------------------------------------------------------

 


SECTION 3.12. Material Agreements and Liens.
77


SECTION 3.13. Subsidiaries and Investments.
77


SECTION 3.14. Properties
78


SECTION 3.15. Affiliate Agreements
78


SECTION 3.16. Security Documents
78


SECTION 3.17. EEA Financial Institutions
78


 
 
ARTICLE IV CONDITIONS
79


 
 
SECTION 4.01. Restatement Effective Date
79


SECTION 4.02. Each Credit Event
80


 
 
ARTICLE V AFFIRMATIVE COVENANTS
81


 
 
SECTION 5.01. Financial Statements and Other Information
81


SECTION 5.02. Notices of Material Events
83


SECTION 5.03. Existence; Conduct of Business
84


SECTION 5.04. Payment of Obligations
84


SECTION 5.05. Maintenance of Properties; Insurance
84


SECTION 5.06. Books and Records; Inspection and Audit Rights.
85


SECTION 5.07. Compliance with Laws; Anti-Corruption; Sanctions
85


SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances.
86


SECTION 5.09. Use of Proceeds
87


SECTION 5.10. Status of BDC
87


SECTION 5.11. Investment and Valuation Policies
87


SECTION 5.12. Portfolio Valuation and Diversification, Etc
88


SECTION 5.13. Calculation of Borrowing Base
93


 
 
ARTICLE VI NEGATIVE COVENANTS
98


 
 
SECTION 6.01. Indebtedness
98


SECTION 6.02. Liens
100


SECTION 6.03. Fundamental Changes
101


SECTION 6.04. Investments
103


SECTION 6.05. Restricted Payments
104


SECTION 6.06. Certain Restrictions on Subsidiary Guarantors
105


SECTION 6.07. Certain Financial Covenants.
106


SECTION 6.08. Transactions with Affiliates
106


SECTION 6.09. Lines of Business
106


SECTION 6.10. No Further Negative Pledge
107


SECTION 6.11. Modifications of Longer-Term Documents
107


SECTION 6.12. Payments of Longer-Term Indebtedness
108


SECTION 6.13. Specified Debt
108


 
 
ARTICLE VII EVENTS OF DEFAULT
109


 
 
ARTICLE VIII THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
113


 
 
ARTICLE IX MISCELLANEOUS
116


 
 



(ii)
    

--------------------------------------------------------------------------------

 


SECTION 9.01. Notices; Electronic Communications.
116


SECTION 9.02. Waivers; Amendments.
118


SECTION 9.03. Expenses; Indemnity; Damage Waiver.
120


SECTION 9.04. Successors and Assigns.
122


SECTION 9.05. Survival
127


SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
128


SECTION 9.07. Severability
128


SECTION 9.08. Right of Setoff
128


SECTION 9.09. Governing Law; Jurisdiction; Etc.
129


SECTION 9.10. WAIVER OF JURY TRIAL
129


SECTION 9.11. Judgment Currency
130


SECTION 9.12. Headings
130


SECTION 9.13. Treatment of Certain Information; Confidentiality
130


SECTION 9.14. USA PATRIOT Act
132


SECTION 9.15. No Fiduciary Duty
132


SECTION 9.16. Consent to Certain Amendments and Amendment and Restatement
132


SECTION 9.17. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
133



SCHEDULE I
—
Commitments
SCHEDULE II
—
Material Agreements and Liens
SCHEDULE III
—
Indebtedness
SCHEDULE IV
—
Subsidiaries and Non-Consolidated Subsidiaries; Investments
SCHEDULE V
—
Transactions with Affiliates
SCHEDULE VI
—
Industry Classification Group List
SCHEDULE VII
—
Approved Dealers and Approved Pricing Services
SCHEDULE VIII
—
Letter of Credit Commitments
 
 
 
 
EXHIBIT A
—
Form of Assignment and Assumption
EXHIBIT B
—
Copy of Guarantee and Security Agreement
EXHIBIT C
—
Form of Borrowing Base Certificate











(iii)
    

--------------------------------------------------------------------------------


 




AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of
December 22, 2016, between APOLLO INVESTMENT CORPORATION, the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent (this
“Agreement”).


Apollo Investment Corporation, a Maryland corporation (the “Borrower”), the
lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent,
are parties to an Amended and Restated Senior Secured Revolving Credit Agreement
dated as of April 24, 2015 (as heretofore modified and supplemented and in
effect on the date hereof immediately before giving effect to the amendment and
restatement contemplated hereby, the “Existing Credit Agreement”).


The Borrower has requested that the Lenders provide the credit facilities
described herein in an initial aggregate principal or face amount not exceeding
$1,140,000,000 and that this Agreement amend and restate the Existing Credit
Agreement in its entirety on the terms specified herein. The Lenders are
prepared to amend and restate the Existing Credit Agreement in its entirety upon
the terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:


ARTICLE I

DEFINITIONS
SECTION 1.01. Defined Terms
. As used in this Agreement, the following terms have the meanings specified
below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.


“Additional Class Commitment” means any additional class of commitments created
hereunder after the Restatement Effective Date, subject to the approval of the
Administrative Agent and the Required Lenders.


“Additional Class Lender” means each Lender that provides an Additional Class
Commitment.


“Additional Class Loans” means the Loans made by the Additional Class Lenders to
the Borrower under an Additional Class Commitment.


“Additional Debt Amount” means, as of any date, the greater of (a) $50,000,000
and (b) an amount equal to 5% of Shareholder’s Equity.




#4817-3660-9085v9

--------------------------------------------------------------------------------

 


“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period (provided
that, if the LIBO Rate for any seven or fourteen calendar day Interest Period is
less than the then current LIBO Rate for a one month Interest Period, the LIBO
Rate for such seven or fourteen calendar day Interest Period shall be the then
current LIBO Rate for a one month Interest Period) multiplied by (b) the
Statutory Reserve Rate for such Interest Period.


“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.


“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advance Rate” has the meaning assigned to such term in Section 5.13.


“Affected Currency” has the meaning assigned to such term in Section 2.13.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor, Unrestricted
Subsidiary or Non-Consolidated Subsidiary in the ordinary course of business.


“Affiliate Agreements” means, collectively, (a) the Amended and Restated
Administration Agreement, dated March 18, 2010, between the Borrower and Apollo
Investment Administration, LLC, (b) the Amended and Restated Investment Advisory
Management Agreement, dated March 18, 2010 between the Borrower and Apollo
Investment Management, L.P., and (c) the Amended and Restated Trademark License
Agreement dated May 14, 2012, between the Borrower and Apollo Management
Holdings, L.P.


“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Pounds
Sterling, Australian Dollars, Euros and, with the agreement of each
Multicurrency Lender, any other Foreign Currency, so long as, in respect of any
such specified Foreign Currency or other Foreign Currency, at such time (a) such
Foreign Currency is dealt with in the London interbank deposit market or, in the
case of CAD or AUD, the relevant local market for obtaining quotations, and (b)
no central bank or other governmental authorization in the country of issue of
such Foreign Currency (including, in the case of


(2)
    

--------------------------------------------------------------------------------

 


the Euro, any authorization by the European Central Bank) is required to permit
use of such Foreign Currency by any Multicurrency Lender for making any Loan
hereunder or to permit any Issuing Bank to issue (or to make payment under) any
Letter of Credit denominated in such Foreign Currency and/or to permit the
Borrower to borrow and repay the principal thereof and to pay the interest
thereon (or to repay any LC Disbursement under a Letter of Credit denominated in
such Foreign Currency), unless such authorization has been obtained and is in
full force and effect.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the New York Fed Bank Rate in
effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floor set forth in the
definition of the term “LIBO Rate”. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the New York Fed Bank Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the New York Fed Bank Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Apollo Investment Management” means Apollo Investment Management, L.P., a
Delaware limited partnership.


“Applicable Financial Statements” means, as at any date, the most-recent audited
financial statements of the Borrower delivered to the Lenders, provided that if
immediately prior to the delivery to the Lenders of new audited financial
statements of the Borrower a Material Adverse Change (the “Pre-existing MAC”)
shall exist (regardless of when it occurred), then the “Applicable Financial
Statements” as at said date means the Applicable Financial Statements in effect
immediately prior to such delivery until such time as the Pre-existing MAC shall
no longer exist.


“Applicable Margin” means, for any day, (a) if the Borrowing Base (as of the
most recently delivered Borrowing Base Certificate) is equal to or greater than
1.85 times the Combined Debt Amount (as of the most recently delivered Borrowing
Base Certificate), (i) with respect to any ABR Loan, 0.75% per annum and (ii) in
the case of any Eurocurrency Loan, 1.75% per annum, and (b) if the Borrowing
Base (as of the most recently delivered Borrowing Base Certificate) is less than
1.85 times the Combined Debt Amount (as of the most recently delivered Borrowing
Base Certificate), (i) with respect to any ABR Loan, 1.00% per annum, and (ii)
in the case of any Eurocurrency Loan, 2.00% per annum. Any change in the
Applicable Margin due to a change in the ratio of the Borrowing Base to the
Combined Debt Amount as set forth in any Borrowing Base


(3)
    

--------------------------------------------------------------------------------

 


Certificate shall be effective from and including the day immediately succeeding
the date of delivery of such Borrowing Base Certificate; provided that if any
Borrowing Base Certificate has not been delivered in accordance with Section
5.01(d), then from and including the day immediately succeeding the date on
which such Borrowing Base Certificate was required to be delivered, the
Applicable Margin shall be the Applicable Margin set forth in clause (b) above
to and including the date on which the required Borrowing Base Certificate is
delivered.


“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.


“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VII or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.
“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VII or any other pricing or quotation service approved by the Board of
Directors of the Borrower and designated in writing to the Administrative Agent
(which designation shall be accompanied by a copy of a resolution of the Board
of Directors of the Borrower that such pricing or quotation service has been
approved by the Borrower).
“Approved Third-Party Appraiser” means any Independent third-party appraisal
firm designated by the Borrower in writing to the Administrative Agent (which
designation shall be accompanied by a copy of a resolution of the Board of
Directors of the Borrower that such firm has been approved by the Borrower for
purposes of assisting the Board of Directors of the Borrower in making
valuations of portfolio assets in accordance with the applicable provisions of
the Investment Company Act).


“Asset Coverage Ratio” means the ratio, determined on a consolidated basis for
the Borrower and its Subsidiaries, without duplication, which the Value of total


(4)
    

--------------------------------------------------------------------------------

 


assets, less all liabilities and Indebtedness not represented by “Senior
Securities”, bears to the aggregate amount of “Senior Securities” representing
Indebtedness of the Borrower and its Subsidiaries (all as determined pursuant to
the Investment Company Act and any orders of the SEC issued to the Borrower
thereunder relating to the treatment of any such liabilities, Indebtedness or
Senior Securities for purposes of such determination). For clarity, the
calculation of the Asset Coverage Ratio shall be made in accordance with any
exemptive order issued by the Securities and Exchange Commission under Section
6(c) of the Investment Company Act relating to the exclusion of any Indebtedness
of any SBIC Subsidiary from the definition of “Senior Securities” only so long
as (a) such order is in effect, and (b) no obligations are then due and owing
pursuant to the terms of any guarantee by one or more Obligors of Indebtedness
of an SBIC Subsidiary on the SBA’s then applicable form.


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


“Assuming Lender” has the meaning assigned to such term in Section 2.08(e).
“AUD” and “A$” denote the lawful currency of The Commonwealth of Australia.


“AUD Bank Bill Reference Rate” means, with respect to any Interest Period, the
average bid reference rate as administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of that
rate) for AUD bills of exchange with a tenor equal to such Interest Period,
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; the “AUD Screen Rate”) at
or about 11:00 a.m. (Sydney, time) on the Quotation Day for such Interest
Period; provided, that, if the AUD Bank Bill Reference Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement


“AUD Screen Rate” has the meaning assigned to such term in the definition of
“AUD Bank Bill Reference Rate”.


“Availability Period” means the period from and including the Restatement
Effective Date to but excluding, (a) in the case of each Dollar Lender, the
earlier of the Commitment Termination Date and the date of termination of the
Dollar Commitments, (b) in the case of each Multicurrency Lender, the earlier of
the Commitment Termination Date and the date of termination of the Multicurrency


(5)
    

--------------------------------------------------------------------------------

 


Commitments and (c) in the case of each Additional Class Lender, if any, the
termination date of the Additional Class Commitments.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.


“Borrowing” means (a) all Syndicated ABR Loans of the same Class made, converted
or continued on the same date, (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period or (c) a
Swingline Loan.


“Borrowing Base” has the meaning assigned to such term in Section 5.13.


“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit C and appropriately completed.
“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.


“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR


(6)
    

--------------------------------------------------------------------------------

 


Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Dollars in London; and in
addition, with respect to any date for the payment or purchase of, or the fixing
of an interest rate in relation to, any Local Rate Currency, the term “Business
Day” shall also exclude any day on which banks are not open for international
business in the principal financial center of the country of that currency; and,
if the Borrowing or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in Euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro.


“CAD” and “C$” denote the lawful currency of Canada.


“CAD Screen Rate” has the meaning assigned to such term in the definition of
“CDOR Rate”.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.
“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:
(a)    U.S. Government Securities, in each case maturing within one year from
the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 from S&P and at least P-1 from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign Currency, provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent can perfect a
security


(7)
    

--------------------------------------------------------------------------------

 


interest therein and (ii) having, at such date of acquisition, a credit rating
of at least A-1 from S&P and at least P-1 from Moody’s;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;
(e) a Reinvestment Agreement issued by any bank (if treated as a deposit by such
bank), or a Reinvestment Agreement issued by any insurance company or other
corporation or entity, in each case, at the date of such acquisition having a
credit rating of at least A−1 from S&P and at least P−1 from Moody’s; provided
that such Reinvestment Agreement may be unwound at the option of the Borrower at
any time without penalty;
(f) money market funds that have, at all times, credit ratings of “Aaa” and
“MR1+” by Moody’s and “AAAm” or “AAAm−G” by S&P, respectively; and
(g)    any of the following offered by JPMorgan Chase Bank, N.A. (or any
successor custodian or other entity acting in a similar capacity with respect to
the Borrower) (I) money market deposit accounts, (II) eurodollar time deposits,
(III) commercial eurodollar sweep services or (IV) open commercial paper
services, in each case having, at such date of acquisition, a credit rating of
at least A−1 from S&P and at least P−1 from Moody’s and maturing not later than
270 days from the date of acquisition thereof,
provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Obligors in any single issuer; and (iv) in no event shall Cash
Equivalents include any obligation that is not denominated in Dollars or an
Agreed Foreign Currency.
“CDOR Rate” means, with respect to any Interest Period, the average rate for
bankers’ acceptances as administered by Thomson Reuters Benchmark Services
Limited (or any other Person that takes over the administration of that rate)
with a tenor equal to such Interest Period, displayed on the CDOR page of the
Reuters screen (or, in the event such rate does not appear on such Reuters page
or screen, on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion; the “CAD Screen


(8)
    

--------------------------------------------------------------------------------

 


Rate”) as of 10:15 a.m. (Toronto, Ontario time) on the Quotation Day for such
Interest Period; provided, that, if the CDOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
Apollo Investment Management or any of its Affiliates that are in the business
of managing and advising clients, of shares representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower; (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the requisite members of the board of directors of the
Borrower nor (ii) appointed by a majority of the directors so nominated; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group other than Apollo Investment Management or any of its Affiliates that
are in the business of managing and advising clients.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines.
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Dollar Loans,
Syndicated Multicurrency Loans, Swingline Loans or Additional Class Loans, as
applicable; when used in reference to any Lender, refers to whether such Lender
is a Dollar Lender, a Multicurrency Lender, or an Additional Class Lender, as
applicable; and, when used in reference to any Commitment, refers to whether
such Commitment is a Dollar Commitment, a Multicurrency Commitment or an
Additional Class Commitment, as applicable.




(9)
    

--------------------------------------------------------------------------------

 


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.


“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.


“Collateral Pool” means, at any time, each Portfolio Investment that has been
Delivered (as defined in the Guarantee and Security Agreement) to the Collateral
Agent and is subject to the Lien of the Guarantee and Security Agreement, and
then only for so long as such Portfolio Investment continues to be Delivered as
contemplated therein and in which the Collateral Agent has a first-priority
perfected Lien as security for the Secured Obligations (subject to any Lien
permitted by Section 6.02 hereof), provided that in the case of any Portfolio
Investment in which the Collateral Agent has a first-priority perfected security
interest pursuant to a valid Uniform Commercial Code filing (and for which no
other method of perfection with a higher priority is possible), such Portfolio
Investment may be included in the Borrowing Base so long as all remaining
actions to complete “Delivery” are satisfied in full within 7 days of such
inclusion.


“Combined Debt Amount” means, as of any date, (i) the aggregate amount of
Commitments as of such date (or, if greater, the Revolving Credit Exposures of
all Lenders as of such date) plus (ii) the aggregate amount of outstanding
Designated Indebtedness (as such term is defined in the Guarantee and Security
Agreement) and, without duplication, unused commitments of the holders of
Designated Indebtedness to extend credit to the Borrower that will give rise to
Designated Indebtedness under the Guarantee and Security Agreement.


“Commitment Increase” has the meaning assigned to such term in Section 2.08(e).


“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e).


“Commitment Termination Date” means December 22, 2020.


“Commitments” means, collectively, the Dollar Commitments, the Multicurrency
Commitments and the Additional Class Commitments, if any.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


(10)
    

--------------------------------------------------------------------------------

 




“Controlled Foreign Corporation” means any Person which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code) of the
Borrower, (ii) a Person substantially all the assets of which consist of equity
in Persons described in clause (i) of this definition, or (iii) an entity
treated as disregarded for U.S. federal income tax purposes that owns more than
65% of the voting Equity Interests of a Person described in clause (i) or (ii)
of this definition.


“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate amount of
Other Covered Indebtedness on such date minus (z) the LC Exposures fully cash
collateralized on such date pursuant to Section 2.05(k); provided that the
aggregate principal amount of all Unsecured Longer Term Indebtedness, Other
Recourse Secured Indebtedness and up to $400,000,000 of Special Unsecured
Longer-Term Indebtedness shall be excluded from the calculation of the Covered
Debt Amount until the date that is 9 months prior to the scheduled maturity date
of such Unsecured Longer-Term Indebtedness, Other Recourse Secured Indebtedness
or Special Unsecured Longer-Term Indebtedness; provided further that to the
extent, but only to the extent, any portion of Unsecured Longer-Term
Indebtedness, Other Recourse Secured Indebtedness or Special Unsecured
Longer-Term Indebtedness is subject to a contractually scheduled amortization
payment, other principal payment or redemption (other than in common stock of
the Borrower) earlier than 6 months after the Maturity Date (in the case of
Unsecured Longer-Term Indebtedness), or earlier than the original final maturity
of such Indebtedness (in the case of Special Unsecured Longer-Term
Indebtedness), such portion of such Indebtedness shall be included in the
calculation of the Covered Debt Amount beginning upon the date that is the later
of (i) 9 months prior to such scheduled amortization payment, other principal
payment or redemption and (ii) the date the Borrower becomes aware that such
Indebtedness is required to be paid or redeemed. For the avoidance of doubt, for
purposes of calculating the Covered Debt Amount, any convertible securities
included in the Covered Debt Amount will be included at the then outstanding
principal balance thereof.


“Currency” means Dollars or any Foreign Currency.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, unless, in the case of any Loans, such Lender’s failure is
based on such Lender’s reasonable determination that the conditions precedent to
funding such Loan under this Agreement have not been met, such conditions have
not otherwise been waived in accordance with the terms of this Agreement and
such Lender has advised the


(11)
    

--------------------------------------------------------------------------------

 


Administrative Agent in writing (with reasonable detail of those conditions that
have not been satisfied) prior to the time at which such funding was to have
been made, (b) notified the Borrower, the Administrative Agent, any Issuing Bank
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lenders’
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, (e) (i) become or
is insolvent or has a parent company that has become or is insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
(f) become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.


“Designated Indebtedness” has the meaning assigned to such term in the Guarantee
and Security Agreement.


“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Syndicated Loans denominated in Dollars hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Dollar Credit Exposure hereunder, as such commitment may be


(12)
    

--------------------------------------------------------------------------------

 


(a) reduced or increased from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Dollar
Commitment is set forth on Schedule I. The initial amount of the Dollar
Commitment of any Lender that assumes a Dollar Commitment shall be set forth in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Dollar Commitment. The initial aggregate amount of the Lenders’ Dollar
Commitments is $0.


“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.


“Dollar Lender” means the Persons listed on Schedule I as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.


“Dollar Loans” means the Loans made by the Dollar Lenders to the Borrower
pursuant to this Agreement denominated in Dollars.


“Dollars”, “$” and “USD” refers to lawful money of the United States of America.


“Domestic Subsidiary” means any Subsidiary other than a Controlled Foreign
Corporation.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.




(13)
    

--------------------------------------------------------------------------------

 


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“EUR”, “€” and “Euro” denote the single currency of the Participating Member
States.


“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.




(14)
    

--------------------------------------------------------------------------------

 


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.16(e), except to the extent,
other than in a case of failure to comply with Section 2.16(e), that such
Foreign Lender’s (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.16(a) and (d) any United States federal withholding Taxes imposed
under FATCA.


“Existing Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as the federal funds effective rate; provided,
that, if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“Foreign Currency” means at any time any Currency other than Dollars.


“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount


(15)
    

--------------------------------------------------------------------------------

 


of Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.


“Foreign Lender” means any Lender or any Issuing Bank that is organized under
the laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“GAAP” means generally accepted accounting principles in the United States of
America.


“GBP”, “£” and “sterling” denote the lawful currency of the United Kingdom.


“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Guarantee and Security Agreement” means the Amended and Restated Guarantee and
Security Agreement, initially in the form attached hereto as Exhibit B, between
the Borrower, the Subsidiary Guarantors, the Administrative Agent, each holder
(or a representative or trustee therefor) from time to time of any Secured
Longer-Term Indebtedness, and the Collateral Agent, as the same shall be
modified and supplemented and in effect from time to time.


“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that, pursuant to Section 5.08,


(16)
    

--------------------------------------------------------------------------------

 


becomes a “Subsidiary Guarantor” under the Guarantee and Security Agreement
(with such changes as the Administrative Agent shall request, consistent with
the requirements of Section 5.08).


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
“Immaterial Subsidiary” means any Subsidiary that does not own, legally or
beneficially, or directly or indirectly, assets (including, without limitation,
Portfolio Investments) which in aggregate have a value of more than $2,500,000
or have any liabilities in excess of the value of the assets that it directly or
indirectly owns.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.08(e).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable incurred in the ordinary course of
business), (e) all Indebtedness of others secured by any Lien (other than a Lien
permitted by Section 6.02(c)) on property owned or acquired by such Person,
whether or not the Indebtedness secured thereby has been assumed, (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Borrower or any of its Subsidiaries or Affiliates (including
its investment advisor or any Affiliate


(17)
    

--------------------------------------------------------------------------------

 


thereof) as an officer, employee, promoter, underwriter, trustee, partner,
director or Person performing similar functions.


“Industry Classification Group” means any of the classification groups set forth
in Schedule VI hereto, together with any additional classification groups from
time to time utilized by Moody’s after the Restatement Effective Date and
provided by the Borrower to the Lenders.


“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.07.


“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three‑month intervals after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.


“Interest Period” means, for any Eurocurrency Borrowing (a) in a LIBOR Quoted
Currency, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect, (b) with respect to any
Eurocurrency Borrowing in AUD, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Borrower may elect; and
(c) with respect to any Eurocurrency Borrowing in CAD, the period commencing on
the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period (other than an
Interest Period pertaining to a Eurocurrency Borrowing denominated in a Foreign
Currency that ends on the Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Syndicated Borrowing
comprising Loans that have been converted or continued shall be the effective
date of the most recent conversion or continuation of such Loans.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative


(18)
    

--------------------------------------------------------------------------------

 


Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate (for the longest period for which the
applicable Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period and (b) the applicable Screen Rate for the
shortest period (for which such Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.


“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Swap Agreements.


“Investment Policies” means the investment objectives, policies, restrictions
and limitations of the Borrower as described in their Form 10-K filed for the
fiscal year ending on March 31, 2014, as amended, as such investment objectives,
policies, restrictions and limitations may be amended, amended and restated,
supplemented or otherwise modified from time to time in a manner that does not
give rise to an Event of Default.


“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, and the rules and regulations promulgated thereunder.


“Issuing Banks” means JPMCB, SunTrust Bank, Bank of America, N.A. and any other
Issuing Bank designated pursuant to Section 2.05(m), in their capacity as the
issuers of Letters of Credit hereunder, and their respective successors in such
capacity as provided in Section 2.05(j). In the case of any Letter of Credit to
be issued in an Agreed Foreign Currency, JPMCB, SunTrust Bank and Bank of
America, N.A., respectively, may designate any of their respective affiliates as
the “Issuing Bank” for purposes of such Letter of Credit.


“JPMCB” means JPMorgan Chase Bank, N.A.


“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Multicurrency Letters of Credit at such time (including any
Letter of Credit for which a draft has been presented but not yet honored by any
Issuing Bank) plus (b) the aggregate amount of all LC Disbursements in respect
of such Letters of Credit that have not yet been reimbursed by or on behalf of
the Borrower at such time.


(19)
    

--------------------------------------------------------------------------------

 


The LC Exposure of any Multicurrency Lender at any time shall be its Applicable
Multicurrency Percentage of the total LC Exposure at such time.


“Lenders” means, collectively, the Dollar Lenders, the Multicurrency Lenders and
the Additional Class Lenders, if any. Unless the context otherwise requires, the
term “Lenders” includes each Swingline Lender.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.


“LIBO Rate” means, with respect to (A) any Eurocurrency Borrowing in any LIBOR
Quoted Currency and for any applicable Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration Limited (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on such Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time,
on the Quotation Date for such Interest Period and (B) any Eurocurrency
Borrowing denominated in any Local Rate Currency and for any applicable Interest
Period, the applicable Local Screen Rate for such Local Rate Currency; provided,
that, if a LIBOR Screen Rate or a Local Screen Rate, as applicable, shall not be
available at the applicable time for the applicable Interest Period (the
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.13, and provided further, that, if the LIBO
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.


“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of Pounds Sterling, in the eurocurrency market).


“LIBOR Quoted Currency” means USD, EUR and GBP.


(20)
    

--------------------------------------------------------------------------------

 




“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the call
price), except in favor of the issuer thereof (and in the case of Portfolio
Investments that are securities, excluding customary drag along, tag along,
right of first refusal and other similar rights in favor of one or more equity
holders of the same issuer).


“Lien Restricted Investment” means a Portfolio Investment consisting of an
Obligor’s equity investment in an entity that holds Investments subject to
underlying agreements that restrict the granting of a direct Lien on such
Investments under the Loan Documents; provided that (A) there are no greater
restrictions or limitations in any material respect on the ability of the
Borrower to liquidate such entity or its Investments therein (including any
material redemption restrictions or penalties) and use the proceeds thereof than
would be applicable if each Investment held by such entity was held directly as
a Portfolio Investment by the Borrower, (B) there is no leverage employed by
such entity and (C) at all times that such Portfolio Investment is included in
the Borrowing Base, the Borrower intends to qualify as a RIC.


“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Local Rate” means (i) for Loans in AUD, the AUD Bank Bill Reference Rate and
(ii) for Loans in CAD, the CDOR Rate


“Local Rate Currency” means each of AUD and CAD.


“Local Screen Rates” mean the AUD Screen Rate and the CAD Screen Rate.


“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.


“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.




(21)
    

--------------------------------------------------------------------------------

 


“Material Adverse Change” has the meaning assigned to such term in
Section 3.04(b).


“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower and its Subsidiaries taken as a whole (excluding in any case a
decline in the net asset value of the Borrower or a change in general market
conditions or values of the Borrower’s or any of its Subsidiaries’ Investments),
or (b) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder.


“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Swap Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $50,000,000 and
(b) obligations in respect of one or more Swap Agreements under which the
maximum aggregate amount, as determined by reference to the applicable Swap
Termination Value, would exceed $50,000,000.


“Maturity Date” means December 22, 2021.


“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.


“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Syndicated Loans, and to acquire
participations in Letters of Credit and Swingline Loans, denominated in Dollars
and in Agreed Foreign Currencies hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Multicurrency Commitment is set forth on
Schedule I. The initial amount of the Multicurrency Commitment of any Lender
that assumes a Multicurrency Commitment shall be set forth in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Multicurrency
Commitment. The aggregate amount of the Lenders’ Multicurrency Commitments is
$1,140,000,000.


“Multicurrency Lender” means the Persons listed on Schedule I as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.


“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Commitments


(22)
    

--------------------------------------------------------------------------------

 


 
“Multicurrency Loans” means the Loans made by the Multicurrency Lenders to the
Borrower pursuant to this Agreement denominated in Dollars and in Agreed Foreign
Currencies.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“National Currency” means the currency, other than the Euro, of a Participating
Member State.


“New York Fed” means the Federal Reserve Bank of New York.


“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00 a.m.
on such day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.


“Non-Consolidated Subsidiary” means any Person that:


(i)    would be a Subsidiary without giving effect to the penultimate sentence
of the definition of such term;


(ii)    does not constitute an Investment held by any Obligor in the ordinary
course of business; and


(iii)    is not required to be consolidated on the financial statements of the
Borrower in accordance with GAAP;


provided that a Person that constitutes a "Non-Consolidated Subsidiary" pursuant
to the foregoing at any time shall continue to be a Non-Consolidated Subsidiary
even if such Person is subsequently required to be consolidated on the financial
statements of the Borrower as a result of any change in GAAP.


“Non-Recourse SBIC Guarantee” means a guarantee by any Obligor of Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form, provided that the recourse
to such Obligor thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary.




(23)
    

--------------------------------------------------------------------------------

 


“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.


“Other Covered Indebtedness” means, collectively, the maximum aggregate
liability (past, current and contingent) of any Non-Recourse SBIC Guarantee that
has become not contingent or any guarantee by any Obligor of Indebtedness of an
SBIC Subsidiary and that is not limited in recourse to such Obligor, Secured
Longer-Term Indebtedness, Secured Shorter-Term Indebtedness, Unsecured
Shorter-Term Indebtedness and, to the extent provided in the definition of
Covered Debt Amount, Unsecured Longer-Term Indebtedness and Other Recourse
Secured Indebtedness.


“Other Permitted Indebtedness” means (a) Indebtedness in respect of accrued
expenses and current trade accounts payable incurred in the ordinary course of
any Obligor’s business which are not overdue for a period of more than 90 days
or which are being contested in good faith by appropriate proceedings,
(b) Indebtedness (other than Indebtedness for borrowed money) arising in
connection with transactions in the ordinary course of any Obligor’s business in
connection with its securities transactions, derivatives transactions, reverse
repurchase agreements or dollar rolls to the extent such transactions are
permitted under the Investment Company Act and the Investment Policies, provided
that such Indebtedness does not arise in connection with the purchase or making
of Portfolio Investments other than Cash Equivalents and U.S. Government
Securities and (c) Indebtedness in respect of judgments or awards so long as
such judgments or awards do not constitute an Event of Default under clause (l)
of Article VII.


“Other Recourse Secured Indebtedness” means any Other Secured Indebtedness that
is outstanding in reliance on Section 6.01(b), but only if the recourse of the
creditors thereof is not limited to the collateral securing the same.
 
“Other Secured Indebtedness” means any Indebtedness that would otherwise
constitute Secured Longer-Term Indebtedness except that such Indebtedness is
secured by assets that do not constitute Collateral.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate).




(24)
    

--------------------------------------------------------------------------------

 


“Participant” has the meaning assigned to such term in Section 9.04(f).


“Participant Register” has the meaning assigned to such term in Section 9.04(f).


“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock at any time prior to the
first anniversary of the Maturity Date (as in effect from time to time).


“Permitted Indebtedness” means, collectively, Secured Longer-Term Indebtedness
and Unsecured Longer-Term Indebtedness.


“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or statutory obligations; (e) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business, provided that all Liens on any Collateral included in the
Borrowing Base that is permitted pursuant to this clause (e) shall have a
priority that is junior to the Liens of the Security Documents; (f) Liens
arising out of judgments or awards so long as such judgments or awards do not
constitute an Event of Default under clause (l) of Article VII; (g) customary
rights of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of


(25)
    

--------------------------------------------------------------------------------

 


business, (ii) cash and financial assets held in securities accounts in favor of
banks and other financial institutions with which such accounts are maintained
in the ordinary course of business and (iii) assets held by a custodian in favor
of such custodian in the ordinary course of business securing payment of fees,
indemnities and other similar obligations; (h) Liens arising solely from
precautionary filings of financing statements under the Uniform Commercial Code
of the applicable jurisdictions in respect of operating leases entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business or in
respect of assets sold or otherwise disposed of to a non-Obligor in a
transaction permitted by this Agreement; (i) easements, rights of way, zoning
restrictions and similar encumbrances on real property and minor irregularities
in the title thereto that do not (i) secure obligations for the payment of money
or (ii) materially impair the value of such property or its use by any Obligor
or any of its Subsidiaries in the normal conduct of such Person’s business; (j)
Liens in favor of any escrow agent solely on and in respect of any cash earnest
money deposits made by any Obligor in connection with any letter of intent or
purchase agreement (to the extent that the acquisition or disposition with
respect thereto is otherwise permitted hereunder), provided that such Liens
described in this clause (j) shall not apply to any Collateral; and (k) deposits
of money that are not Collateral securing leases to which an Obligor is a party
as the lessee made in the ordinary course of business.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, and of
Sections 6.02(d) and 6.04(d) and clause (p) of Article VII, Cash, excluding Cash
held as cash collateral for LC Exposure).


“Pounds Sterling” means the lawful currency of England.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.


“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.


(26)
    

--------------------------------------------------------------------------------

 




“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.


“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is GBP or CAD, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET Days before the first
day of such Interest Period, and (iii) for any other currency, two Business Days
prior to the commencement of such Interest Period (unless, in each case under
this clause (iii), market practice differs in the relevant market where the LIBO
Rate for such currency is to be determined, in which case the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days).


“Reference Banks” means any banks as may be appointed by the Administrative
Agent with the approval of the Borrower (such approval not to be unreasonably
withheld), provided that no Lender shall be obligated to be a Reference Bank
without its consent.


“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Administrative Agent at its request by
the Reference Banks (as the case may be):


(a)    in relation to the AUD Bank Bill Reference Rate as the bid rate observed
by the relevant Reference Bank for AUD denominated bank accepted bills and
negotiable certificates of deposit issued by banks which are for the time being
designated “Prime Banks” by the Australian Financial Markets Association that
have a remaining maturity equal to the relevant Interest Period;


(b)    in relation to CDOR Rate, as the rate at which the relevant Reference
Bank is willing to extend credit by the purchase of bankers acceptances which
have been accepted by banks which are for the time being customarily regarded as
being of appropriate credit standing for such purpose with a term to maturity
equal to the relevant period; and


(c)     in relation to LIBOR (other than CDOR Rate or AUD Bank Bill Reference
Rate), as the rate at which the relevant Reference Bank could borrow funds in
the London interbank market in the relevant currency and for the relevant
period, were it to do so by asking for and then accepting interbank offers in
reasonable market size in that currency and for that period;


provided, that, if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.




(27)
    

--------------------------------------------------------------------------------

 


“Register” has the meaning set forth in Section 9.04.


“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.
“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having a credit rating of at
least A-1 from S&P and at least P-1 from Moody’s; provided that such agreement
provides that it is terminable by the purchaser, without penalty, if the rating
assigned to such agreement by either S&P or Moody’s is at any time lower than
such ratings.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners,
trustees, administrators and advisors of such Person and such Person’s
Affiliates.


“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time. The Required
Lenders of a Class (which shall include the terms “Required Dollar Lenders” and
“Required Multicurrency Lenders”) means Lenders having Revolving Credit
Exposures and unused Commitments of such Class representing more than 50% of the
sum of the total Revolving Credit Exposures and unused Commitments of such Class
at such time. Notwithstanding the foregoing, the Revolving Credit Exposure and
unused Commitments of any Defaulting Lender shall be disregarded in the
determination of Required Lenders or Required Lenders of a Class.


“Restatement Effective Date” has the meaning assigned to such term in Section
4.01.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or other Obligor, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such shares of capital stock of the Borrower or of any option
, warrant or other right to acquire any such shares of capital stock of the
Borrower.


“Revolving Additional Class Credit Exposure” means, with respect to any
Additional Class Lender at any time, the sum of the outstanding principal amount
of such Lender’s Additional Class Loans at such time made under the Additional
Class Commitments.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar


(28)
    

--------------------------------------------------------------------------------

 


Credit Exposure, Revolving Multicurrency Credit Exposure and Revolving
Additional Class Credit Exposure, if any.


“Revolving Dollar Credit Exposure” means, with respect to any Dollar Lender at
any time, the sum of the outstanding principal amount of such Lender’s
Syndicated Dollar Loans at such time made under the Dollar Commitments.


“Revolving Multicurrency Credit Exposure” means, with respect to any
Multicurrency Lender at any time, the sum of the outstanding principal amount of
such Lender’s Syndicated Multicurrency Loans, and its LC Exposure and Swingline
Exposure, at such time made or incurred under the Multicurrency Commitments.


“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc., a New York corporation, or any successor thereto.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (which, as of the Restatement
Effective Date, is Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b). For purposes of this definition, “Person”
shall include a vessel.


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.


“SBA” means the United States Small Business Administration.


“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary.


“SBIC Subsidiary” means any direct or indirect wholly-owned (except for
directors, managers or other similar qualifying shares) Subsidiary (including
such Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Borrower licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended, and which
is designated by the Borrower (as


(29)
    

--------------------------------------------------------------------------------

 


provided below) as an SBIC Subsidiary, so long as (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such
Subsidiary: (i) is Guaranteed by any Obligor (other than a Non-Recourse SBIC
Guarantee), (ii) is recourse to or obligates any Obligor in any way (other than
in respect of any SBIC Equity Commitment or Non-Recourse SBIC Guarantee), or
(iii) subjects any property of any Obligor, directly or indirectly, contingently
or otherwise, to the satisfaction thereof, and (b) no Obligor has any obligation
to maintain or preserve such Subsidiary’s financial condition or cause such
entity to achieve certain levels of operating results. Any such designation by
the Borrower shall be effected pursuant to a certificate of a Financial Officer
delivered to the Administrative Agent, which certificate shall include a
statement to the effect that, to the best of such officer’s knowledge, such
designation complied with the foregoing conditions.


“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.


“Scheduled Payment Date” means the last day of each calendar month after the
Commitment Termination Date through and including the Maturity Date.
 
“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder) of any Obligor (which may be Guaranteed by other
Obligors) that (i) (a) has no scheduled amortization prior to (other than for
amortization in an amount not greater than 1% of the aggregate initial principal
amount of such Indebtedness per annum, provided that amortization in excess of
1% per annum shall be permitted so long as the amount of such amortization in
excess of 1% is permitted to be incurred pursuant to Section 6.01(g)), and a
final maturity date not earlier than, six months after the Maturity Date, (b) in
the Borrower’s reasonable judgment, is incurred pursuant to documentation
containing (i) covenants and events of default that are not materially more
burdensome on the Borrower than those set forth in the Loan Documents or (ii)
terms (including interest, amortization, covenants and events of default) that
are otherwise substantially comparable to market terms for substantially
comparable debt of similarly situated borrowers and (c) is not secured by any
assets of any Obligor other than pursuant to the Security Documents and the
holders of which have agreed, in a manner reasonably satisfactory to the
Administrative Agent and the Collateral Agent, to be bound by the provisions of
the Security Documents, or (ii) is permitted pursuant to Section 6.01(g) hereof
and that has been designated by the Borrower as “Designated Indebtedness” in
accordance with the requirements of the Guarantee and Security Agreement.
"Secured Longer-Term Indebtedness" shall also include the Borrower’s 6.250%
Senior Secured Notes, Series B, due September 29, 2018.


“Secured Obligation” shall have the meaning given to such term in the Guarantee
and Security Agreement.


“Secured Party” shall have the meaning given to such term in the Guarantee and
Security Agreement.


(30)
    

--------------------------------------------------------------------------------

 




“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
the Borrower or any Obligor (other than Other Secured Indebtedness) that is
secured by any assets of any Obligor and that does not constitute Secured
Longer-Term Indebtedness and (b) any Indebtedness that is designated as “Secured
Shorter-Term Indebtedness” pursuant to Section 6.11(a).


“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, control agreements and other instruments executed and delivered on
or after the date hereof by any of the Obligors pursuant to the Guarantee and
Security Agreement or otherwise providing or relating to any collateral security
for any of the Secured Obligations under and as defined in the Guarantee and
Security Agreement. Without limiting the generality of the foregoing, the term
“Security Documents” includes the Guarantee and Security Agreement Confirmation.


“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for the Borrower and its Subsidiaries at such date.


“Significant Subsidiary” means, at any time of determination, any (a) Obligor or
(b) any other Subsidiary that, on a consolidated basis with its Subsidiaries,
has aggregate assets or aggregate revenues greater than 10% of the aggregate
assets or aggregate revenues of the Borrower and its Subsidiaries, on a
consolidated basis, at such time.


“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer or any of its
Subsidiaries (as defined without giving effect to the penultimate sentence of
the definition of such term) to such creditors, (b) such Indebtedness was (i) in
existence at the time the Obligors acquired such Equity Interest, (ii) incurred
or assumed by such issuer substantially contemporaneously with such acquisition
or (iii) already subject to a Lien granted to such creditors and (c) unless such
Equity Interest is not intended to be included in the Collateral, the
documentation creating or governing such Lien does not prohibit the inclusion of
such Equity Interest in the Collateral.


“Special Unsecured Longer-Term Indebtedness” means indebtedness issued after the
Restatement Effective Date that (a) has a maturity date of at least five years
from its date of issue, (b) in the Borrower’s reasonable judgment, is incurred
pursuant to documentation containing (i) covenants and events of default that
are not materially more burdensome on the Borrower than those set forth in the
Loan Documents or (ii) terms substantially comparable to market terms for
substantially similar debt of


(31)
    

--------------------------------------------------------------------------------

 


other similarly situated borrowers as determined by the Borrower in good faith,
and (c) is not secured by any assets of any Obligor.


“Specified Debt” means any portion of unsecured Indebtedness of the Borrower
described in clause (a) or (b) of the definition of Indebtedness incurred or
assumed from and after the Restatement Effective Date that (i) matures or comes
due more than six months after the Maturity Date, (ii) is not required to be
prepaid, redeemed or purchased by the Borrower or any of its Subsidiaries at any
time on or before the date six months after the Maturity Date (except for
regularly scheduled payments, prepayments or redemptions of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Indebtedness), (iii) cannot be accelerated in circumstances that would not
constitute an Event of Default, (iv) is accounted for by the Borrower on a fair
value basis pursuant to Financial Accounting Standard No. 159 or by application
of Financial Accounting Standard No. 141(R), and (v) the Borrower elects to
treat as Specified Debt, provided that the Borrower shall not be permitted to
revoke or rescind any such election.


“Specified Debt Payment” means (a) any purchase, redemption, retirement or other
acquisition for value of, (b) any setting apart of any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or (c) any voluntary payment or prepayment of, in each
case, the principal of or interest on, or any other amount owing in respect of,
Specified Debt.


“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors ) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
accounts receivable securitizations or securitizations of financial assets.


“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate


(32)
    

--------------------------------------------------------------------------------

 


shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.


“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more “Subsidiaries” of the parent or by the parent and one or more
“Subsidiaries” of the parent. Anything herein to the contrary notwithstanding,
the term “Subsidiary” shall not include (1) any Person that constitutes an
Investment held by any Obligor in the ordinary course of business and that is
not, under GAAP, consolidated on the financial statements of the Borrower and
its Subsidiaries or (2) any Non-Consolidated Subsidiary (notwithstanding that
such Non-Consolidated Subsidiary is subsequently required to be consolidated on
the financial statements of the Borrower as a result of any change in GAAP after
the date of the Borrower’s investment in such Non-Consolidated Subsidiary,
provided that any such investment that is required to be consolidated for
purposes of measuring compliance with the Investment Company Act or any other
applicable requirement of law will be consolidated for purposes of such
measurement, but not for purposes of measuring compliance with any provision of
Article VI hereof) other than any Non-Consolidated Subsidiary which the Borrower
has elected to treat as a Subsidiary Guarantor in accordance with 5.08(a).
Unless otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.


“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement.


“Swap Agreement” means any Hedging Agreement or any other swap, collar, cap,
floor, forward rate agreement, or other agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.


“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements (including, for the avoidance of
doubt, with respect to any posted collateral under any credit support
documents), (a) for any date on or after the date such Swap Agreements have been
closed out and termination value(s) have been determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Agreements, as determined based upon one or more mid-


(33)
    

--------------------------------------------------------------------------------

 


market or other readily available quotations provided by any leading dealer in
the relevant market for such Swap Agreements (which may include any Lender or
any Affiliate of any Lender).


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Multicurrency Lender at any time shall be its Applicable Multicurrency
Percentage of the total Swingline Exposure at such time.


“Swingline Lender” means any of JPMCB, SunTrust Bank or Bank of America, N.A.,
in its capacity as lender of Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.


“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.


“Unrestricted Subsidiary” means (x) to the extent designated by the Borrower,
any SBIC Subsidiary and (y) each direct or indirect Subsidiary of the Borrower
which is designated by the Borrower (as provided below) as an Unrestricted
Subsidiary and which meets, in the case of a designation pursuant to this clause
(y), the following criteria,


(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by any Obligor (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Obligor in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of any Obligor (other than
Investments in such Subsidiary or any property transferred to such Subsidiary),
directly or


(34)
    

--------------------------------------------------------------------------------

 


indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof,


(b)    with which no Obligor has any material contract, agreement, arrangement
or understanding other than on terms no less favorable in any material respect
to such Obligor than those that could reasonably be obtained at the time from
Persons that are not Affiliates of any Obligor, other than fees payable in the
ordinary course of business in connection with servicing receivables or
financial assets, and


(c)    to which no Obligor has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results, other than pursuant to Standard Securitization Undertakings.


Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include, in the case of any designation pursuant to clause (y) of the
foregoing sentence, a statement to the effect that, to the best of such
officer’s knowledge, such designation complied with the foregoing conditions.
Each Subsidiary of an Unrestricted Subsidiary shall be deemed to be an
Unrestricted Subsidiary and shall comply with the foregoing requirements of this
definition.
 
“Unsecured Longer-Term Indebtedness” means any Indebtedness of any Obligor
(which may be Guaranteed by other Obligors) that (a) has no amortization prior
to, and a final maturity date not earlier than, six months after the Maturity
Date, (b) in the Borrower’s reasonable judgment, is incurred pursuant to
documentation containing (i) covenants and events of default that are not
materially more burdensome on the Borrower than those set forth in the Loan
Documents or (ii) terms (including interest, amortization, covenants and events
of default) that are otherwise substantially comparable to market terms for
substantially comparable debt of similarly situated borrowers and (c) is not
secured by any assets of any Obligor.


“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of any Obligor that is not secured by any assets of any Obligor and that does
not constitute Unsecured Longer-Term Indebtedness and (b) any Indebtedness that
is designated as “Unsecured Shorter-Term Indebtedness” pursuant to
Section 6.11(a); provided that “Unsecured Shorter-Term Indebtedness” shall not
include Special Unsecured Longer-Term Indebtedness in an aggregate outstanding
principal up to $400,000,000.


“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.


(35)
    

--------------------------------------------------------------------------------

 


“Valuation Policy” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).


“Value” has the meaning assigned to such term in Section 5.13.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02. Classification of Loans and Borrowings
. For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Syndicated Dollar Loan” or “Syndicated Multicurrency Loan”), by
Type (e.g., an “ABR Loan”) or by Class and Type (e.g., a “Syndicated
Multicurrency LIBOR Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Dollar Borrowing”, “Multicurrency Borrowing” or “Syndicated
Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and Type (e.g., a
“Syndicated ABR Borrowing” or “Syndicated Multicurrency LIBOR Borrowing”). Loans
and Borrowings may also be identified by Currency.
SECTION 1.03. Terms Generally
. The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


(36)
    

--------------------------------------------------------------------------------

 


SECTION 1.04. Accounting Terms; GAAP
. Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. The Borrower covenants and agrees with the Lenders that whether or not
the Borrower may at any time adopt Financial Accounting Standard No. 159 or
accounts for assets and liabilities acquired in an acquisition on a fair value
basis pursuant to Financial Accounting Standard No. 141(R), all determinations
of compliance with the terms and conditions of this Agreement shall be made on
the basis that the Borrower has not adopted Financial Accounting Standard No.
159 or Financial Accounting Standard No. 141(R); provided that, if the Borrower
shall at any time adopt Financial Accounting Standard No. 159, or if Financial
Accounting Standard No. 141(R) shall apply with respect to any acquired assets
or liabilities, for purposes of calculating compliance with Section 6.07(a) and
Section 6.07(b) after such adoption, or for any period ending after such
adoption, Specified Debt shall be valued as it is valued under Financial
Accounting Standard No. 159 or Financial Accounting Standard No. 141(R), as
applicable.
SECTION 1.05. Currencies; Currency Equivalents
.
(a)    Currencies Generally. At any time, any reference in the definition of the
term “Agreed Foreign Currency” or in any other provision of this Agreement to
the Currency of any particular nation means the lawful currency of such nation
at such time whether or not the name of such Currency is the same as it was on
the date hereof. Except as provided in Section 2.10(b) and the last sentence of
Section 2.17(a), for purposes of determining (i) whether the amount of any
Borrowing or Letter of Credit under the Multicurrency Commitments, together with
all other Borrowings and Letters of Credit under the Multicurrency Commitments
then outstanding or to be borrowed at the same time as such Borrowing, would
exceed the aggregate amount of the Multicurrency Commitments, (ii) the aggregate
unutilized amount of the Multicurrency Commitments, (iii) the Revolving Credit
Exposure, (iv) the LC Exposure, (v) the Covered Debt Amount and (vi) the
Borrowing Base or the Value or the fair market value of any Portfolio
Investment, the outstanding principal amount of any Borrowing or Letter of
Credit that is denominated in any Foreign Currency or the Value or the fair
market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing, Letter of Credit or Portfolio Investment, as
the case may be, determined as of the date of such Borrowing or Letter of Credit
(determined in accordance with the last sentence of the


(37)
    

--------------------------------------------------------------------------------

 


definition of the term “Interest Period”) or the date of valuation of such
Portfolio Investment, as the case may be. Wherever in this Agreement in
connection with a Borrowing or Loan an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing or Loan is
denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency).


(b)    Special Provisions Relating to Euro. Each obligation hereunder of any
party hereto that is denominated in the National Currency of a state that is not
a Participating Member State on the date hereof shall, effective from the date
on which such state becomes a Participating Member State, be redenominated in
Euro in accordance with the legislation of the European Union applicable to the
European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.


Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the date hereof; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.




ARTICLE II

THE CREDITS
SECTION 2.01. The Commitments
. Subject to the terms and conditions set forth herein:


(38)
    

--------------------------------------------------------------------------------

 




(a)    each Dollar Lender severally agrees to make Syndicated Loans in Dollars
to the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the aggregate
Revolving Dollar Credit Exposure of all of the Dollar Lenders exceeding the
aggregate Dollar Commitments or (iii) the total Covered Debt Amount exceeding
the Borrowing Base then in effect; and


(b)    each Multicurrency Lender severally agrees to make Syndicated Loans in
Dollars and in Agreed Foreign Currencies to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Multicurrency Credit Exposure exceeding
such Lender’s Multicurrency Commitment, (ii) the aggregate Revolving
Multicurrency Credit Exposure of all of the Multicurrency Lenders exceeding the
aggregate Multicurrency Commitments or (iii) the total Covered Debt Amount
exceeding the Borrowing Base then in effect.


Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Syndicated Loans.
SECTION 2.02. Loans and Borrowings.


(a)    Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


(b)    Type of Loans. Subject to Section 2.13, each Syndicated Borrowing of a
Class shall be constituted entirely of ABR Loans or of Eurocurrency Loans of
such Class denominated in a single Currency as the Borrower may request in
accordance herewith. Each ABR Loan shall be denominated in Dollars. Each Lender
at its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.


(c)    Minimum Amounts. Each Borrowing (whether Eurocurrency, Syndicated ABR or
Swingline) shall be in an aggregate amount of $1,000,000 or a larger multiple of
$1,000,000; provided that a Syndicated ABR Borrowing of a Class may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments of such Class or that is required to finance the reimbursement of an
LC Disbursement of


(39)
    

--------------------------------------------------------------------------------

 


such Class as contemplated by Section 2.05(f). Borrowings of more than one
Class, Currency and Type may be outstanding at the same time.


(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefor would begin before and end after the Maturity
Date.


(e)     Restatement Effective Date Adjustments. On the Restatement Effective
Date the Borrower will borrow from each of the Lenders, and the Lenders will
make Loans to the Borrower (in the case of Eurocurrency Loans, with Interest
Period(s) ending on the date(s) of any then outstanding Interest Period(s) under
the Existing Credit Agreement), and (notwithstanding the provisions in this
Agreement requiring that borrowings and prepayments be made ratably in
accordance with the principal amounts of the Loans held by the Lenders) taking
into consideration outstanding Revolving Dollar Credit Exposure and Revolving
Multicurrency Credit Exposure the Borrower shall prepay the Loans held by the
Lenders in such amounts as may be necessary, together with any amounts payable
under Section 2.15, so that after giving effect to such Loans and prepayments,
the Loans (and Interest Period(s) of Eurocurrency Loan(s)) shall be held by the
Lenders pro rata in accordance with the respective amounts of their Commitments.
Concurrently therewith, the Lenders with Multicurrency Commitments shall be
deemed to have adjusted their participation interests in any outstanding Letters
of Credit so that such interests are held pro-rata in accordance with such
Multicurrency Commitments.
SECTION 2.03. Requests for Syndicated Borrowings.


(a)    Notice by the Borrower. To request a Syndicated Borrowing (other than a
Borrowing pursuant to Section 2.02(e)), the Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(ii) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency,
not later than 11:00 a.m., London time, three Business Days before the date of
the proposed Borrowing or (iii) in the case of a Syndicated ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower.




(40)
    

--------------------------------------------------------------------------------

 


(b)    Content of Borrowing Requests. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:


(i)    whether such Borrowing is to be made under the Dollar Commitments or the
Multicurrency Commitments;


(ii)    the aggregate amount and Currency of the requested Borrowing;


(iii)    the date of such Borrowing, which shall be a Business Day;


(iv)    in the case of a Syndicated Borrowing denominated in Dollars, whether
such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;


(v)    in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and


(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.


(c)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.


(d)    Failure to Elect. If no election as to the Currency of a Syndicated
Borrowing is specified, then the requested Syndicated Borrowing shall be
denominated in Dollars. If no election as to the Type of a Syndicated Borrowing
is specified, then the requested Borrowing shall be a Eurocurrency Borrowing
having an Interest Period of one month and, if an Agreed Foreign Currency has
been specified, the requested Syndicated Borrowing shall be a Eurocurrency
Borrowing denominated in such Agreed Foreign Currency and having an Interest
Period of one month. If a Eurocurrency Borrowing is requested but no Interest
Period is specified, (i) if the Currency specified for such Borrowing is Dollars
(or if no Currency has been so specified), the requested Borrowing shall be a
Eurocurrency Borrowing denominated in Dollars having an Interest Period of one
month’s duration, and (ii) if the Currency specified for such Borrowing is an
Agreed Foreign Currency, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
SECTION 2.04. Swingline Loans.


(a)    Agreement to Make Swingline Loans. Subject to the terms and conditions
set forth herein, each Swingline Lender severally agrees to make Swingline


(41)
    

--------------------------------------------------------------------------------

 


Loans under the Multicurrency Commitment to the Borrower from time to time
during the Availability Period, in Dollars (in the case of any Swingline Lender)
and in Agreed Foreign Currencies (in the case of JPMCB), in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the Dollar
Equivalent of $450,000,000 (or such lesser amount as may be permitted after
giving effect to the application of the other sub-clauses of this clause (a)),
(ii) the sum of any Swingline Lender’s outstanding Syndicated Multicurrency
Loans, its LC Exposure, its outstanding Swingline Loans and (without
duplication) its other Swingline Exposure exceeding its Multicurrency
Commitment; (iii) the total Revolving Multicurrency Credit Exposures exceeding
the aggregate Multicurrency Commitments or (iv) the total Covered Debt Amount
exceeding the Borrowing Base then in effect; provided that no Swingline Lender
shall be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.


(b)    Notice of Swingline Loans by the Borrower. To request a Swingline Loan,
the Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by email), (i) in the case of a Swingline Loan denominated in
Dollars, not later than 2:00 p.m., New York City time, on the day of such
proposed Swingline Loan, (ii) in the case of a Swingline Loan denominated in a
Foreign Currency other than AUD, not later than 1:00 p.m., London time, on the
day of such proposed Swingline Loan, and (iii) in the case of a Swingline Loan
denominated in AUD, not later than 1:00 p.m., London time, one Business Day
prior to such proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the Swingline Lender from which such Swingline Loan shall be made,
the requested date (which shall be a Business Day) and the amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
applicable Swingline Lender of any such notice received from the Borrower. Each
Swingline Lender shall make each applicable Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with such Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), by
remittance to the applicable Issuing Bank) (x) in the case of a Swingline
denominated in Dollars, by 3:00 p.m., New York City time, on the requested date
of such Swingline Loan and (y) in the case of a Swingline Loan denominated in a
Foreign Currency, by 3:00 p.m., London time, on the requested date of such
Swingline Loan.


(c)    Participations by Lenders in Swingline Loans. Any Swingline Lender may by
written notice given to the Administrative Agent (i) not later than 10:00 a.m.,
New York City time on any Business Day, in the case of outstanding Swingline
Loans made by such Swingline Lender denominated in Dollars, require the
Multicurrency Lenders to acquire participations on such Business Day in all or a
portion of such Swingline Loans, (ii) not later than 1:00 p.m., London time on
any Business Day, in the case of outstanding Swingline Loans made by such
Swingline Lender denominated in any Foreign Currency, require the Multicurrency
Lenders to acquire participations on


(42)
    

--------------------------------------------------------------------------------

 


the third Business Day following the Business Day on which notice was received
in all or a portion of such Swingline Loans. Such notice to the Administrative
Agent shall specify the aggregate amount of Swingline Loans in which the
Multicurrency Lenders will participate. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Multicurrency Lender,
specifying in such notice such Multicurrency Lender’s Applicable Multicurrency
Percentage of such Swingline Loan or Loans. Each Multicurrency Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above
in this paragraph, to pay to the Administrative Agent, for account of any
applicable Swingline Lender, such Multicurrency Lender’s Applicable
Multicurrency Percentage of the applicable Swingline Loan or Loans, provided
that no Multicurrency Lender shall be required to purchase a participation in a
Swingline Loan pursuant to this Section 2.04(c) if (x) the conditions set forth
in Section 4.02 would not be satisfied in respect of a Borrowing at the time
such Swingline Loan was made and (y) the Required Lenders of the applicable
Class shall have so notified the Administrative Agent and applicable Swingline
Lender in writing prior to the time such Swingline Loan was made and shall not
have subsequently determined that the circumstances giving rise to such
conditions not being satisfied no longer exist. Unless a Swingline Lender has
received the written notice referred to in the previous sentence prior to the
time such Swingline Loan was made that one or more applicable conditions
contained in Section 4.02 shall not then be satisfied, then, subject to the
terms and conditions hereof, such Swingline Lender shall be entitled to assume
all such conditions are satisfied.


Subject to the foregoing, each Multicurrency Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph (c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Multicurrency Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Multicurrency Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Multicurrency Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the applicable Swingline Lender. Any amounts received by a Swingline Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Multicurrency Lenders that shall
have made their payments pursuant to this paragraph and to the applicable
Swingline Lender, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not relieve the Borrower of
any default in the payment thereof.


(43)
    

--------------------------------------------------------------------------------

 




SECTION 2.05. Letters of Credit.


(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, each Issuing Bank shall
issue, at any time and from time to time during the Availability Period at the
request of the Borrower, Letters of Credit denominated in Dollars or in any
Agreed Foreign Currency for its own account in such form as is acceptable to
such Issuing Bank in its reasonable determination. Letters of Credit issued
hereunder (or continued from the Existing Credit Agreement) shall constitute
utilization of the Multicurrency Commitments up to the aggregate amount
available to be drawn thereunder. Without limiting any rights of an Issuing Bank
under this Section 2.05, no Issuing Bank shall be obligated to issue, amend,
renew or extend any Letter of Credit denominated in any Foreign Currency if at
the time of such issuance, such Issuing Bank, in its capacity as a Lender, would
not be required to make Loans in such Foreign Currency hereunder.


(b)    Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by such Issuing Bank) to any Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and Currency of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.


(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the aggregate LC Exposure of the Issuing Banks (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed $150,000,000, (ii) the total
Revolving Multicurrency Credit Exposure shall not exceed the aggregate
Multicurrency Commitments, (iii) the aggregate


(44)
    

--------------------------------------------------------------------------------

 


LC Exposure of the applicable Issuing Bank requested to issue such Letter of
Credit (determined for these purposes without giving effect to the
participations therein of the Lenders pursuant to paragraph (e) of this Section)
shall not exceed the amount set forth opposite the name of such Issuing Bank in
Schedule VIII hereto (or such greater amount as such Issuing Bank may agree in
its sole discretion), (iv) with respect to each Swingline Lender, the sum of
such Swingline Lender’s outstanding Syndicated Multicurrency Loans, its
LC Exposure, its outstanding Swingline Loans and (without duplication) its other
Swingline Exposure shall not exceed its Multicurrency Commitment; and (v) the
total Covered Debt Amount shall not exceed the Borrowing Base then in effect.


(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the date twelve months after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof,
twelve months after the then-current expiration date of such Letter of Credit,
so long as such renewal or extension occurs within three months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods; provided that no Letter of Credit may be renewed after the Commitment
Termination Date or have an expiry date after the Maturity Date.


(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by an Issuing Bank, and
without any further action on the part of such Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Multicurrency Lender, and each Multicurrency
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Multicurrency Percentage of the
aggregate amount available to be drawn under such Letter of Credit. Each
Multicurrency Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Multicurrency Commitments, provided that no Multicurrency
Lender shall be required to purchase a participation in a Letter of Credit
pursuant to this Section 2.05(e) if (x) the conditions set forth in Section 4.02
would not be satisfied in respect of a Borrowing at the time such Letter of
Credit was issued and (y) the Administrative Agent or any Lender shall have so
notified such Issuing Bank in writing at least two Business Days prior to the
requested date of issuance of such Letter of Credit and shall not have
subsequently determined that the circumstances giving rise to such conditions
not being satisfied no longer exist. Unless an Issuing Bank has received written
notice from any Lender, the Administrative Agent or the Borrower, at least two
Business Days prior to the requested date of issuance of the applicable Letter
of Credit, that one or more applicable conditions contained in Section 4.02
shall not then be satisfied, then, subject to the terms and conditions hereof,
such Issuing Bank shall be entitled to assume all such conditions are satisfied.




(45)
    

--------------------------------------------------------------------------------

 


In consideration and in furtherance of the foregoing, each Multicurrency Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of each Issuing Bank, such Multicurrency Lender’s Applicable
Multicurrency Percentage of each LC Disbursement made by each Issuing Bank in
respect of Letters of Credit of promptly upon the request of each Issuing Bank
at any time from the time of such LC Disbursement until such LC Disbursement is
reimbursed by the Borrower or at any time after any reimbursement payment is
required to be refunded to the Borrower for any reason. Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to such Issuing Bank the amounts so received by it from
the Multicurrency Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to the next following paragraph,
the Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that the Multicurrency Lenders have made payments
pursuant to this paragraph to reimburse an Issuing Bank, then to such
Multicurrency Lenders and such Issuing Banks as their interests may appear. Any
payment made by a Multicurrency Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.


(f)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time, provided that, if
such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with a Syndicated
ABR Borrowing or a Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Syndicated ABR Borrowing or Swingline Loan.


If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Multicurrency Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Multicurrency
Lender’s Applicable Multicurrency Percentage thereof.


(g)    Obligations Absolute. The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of


(46)
    

--------------------------------------------------------------------------------

 


(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply strictly with the terms of such Letter of Credit,
and (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.


Neither the Administrative Agent, the Lenders nor any Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by such
Issuing Banks or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that:


(i)    the Issuing Banks may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;


(ii)    the Issuing Banks shall have the right, in their sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and


(iii)    this sentence shall establish the standard of care to be exercised by
the Issuing Banks when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).


(h)    Disbursement Procedures. Each Issuing Bank shall, within a reasonable
time following its receipt thereof, examine all documents purporting to


(47)
    

--------------------------------------------------------------------------------

 


represent a demand for payment under a Letter of Credit issued by such Issuing
Bank. The applicable Issuing Bank shall promptly after such examination notify
the Administrative Agent and the Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the applicable Issuing Bank and the Multicurrency Lenders with respect to any
such LC Disbursement.


(i)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Syndicated ABR Loans; provided that, if
the Borrower fails to reimburse such LC Disbursement within two Business Days
following the date when due pursuant to paragraph (f) of this Section, then the
provisions of Section 2.12(d) shall apply. Interest accrued pursuant to this
paragraph shall be for account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse an Issuing Bank shall be for account
of such Lender to the extent of such payment.


(j)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement between the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. In addition, if any
Issuing Bank, in its capacity as a Lender, assigns all of its Loans and
Commitments in accordance with the terms of this Agreement, such Issuing Bank
may, with the prior written consent of the Borrower (such consent not to be
unreasonably withheld or delayed; provided that no consent of the Borrower shall
be required if an Event of Default has occurred and is continuing), resign as an
Issuing Bank hereunder upon not less than three Business Days prior written
notice to the Administrative Agent and the Borrower; provided further, in
determining whether to give any such consent, the Borrower may consider, among
other factors, the sufficiency of availability of Letters of Credit hereunder.
The Administrative Agent shall notify the Lenders of any such replacement or
resignation of an Issuing Bank. At the time any such replacement or resignation
shall become effective, the Borrower shall pay all unpaid fees accrued for
account of the replaced or retiring Issuing Bank pursuant to Section 2.11(b).
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” and/or “Issuing
Banks” shall be deemed to refer to such successor or successors (and the other
current Issuing Banks, if applicable) or to any previous Issuing Bank, or to
such successor or successors (and all other current Issuing Banks) and all
previous Issuing Banks, as the context shall require. After the replacement or
resignation of an Issuing Bank hereunder, the replaced or retiring Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under


(48)
    

--------------------------------------------------------------------------------

 


this Agreement with respect to Letters of Credit issued by it prior to such
replacement or resignation, but shall not be required to issue additional
Letters of Credit.


(k)    Cash Collateralization. If the Borrower shall be required or permitted to
provide cover for LC Exposure pursuant to Section 2.09(a), Section 2.10(c),
Section 2.10(d), Section 2.18 or the last paragraph of Article VII, the Borrower
shall immediately (or within such other time period provided in such Section)
deposit into a segregated collateral account or accounts (herein, collectively,
the “Letter of Credit Collateral Account”) in the name and under the dominion
and control of the Administrative Agent Cash denominated in the Currency of the
Letter of Credit under which such LC Exposure arises in an amount equal to the
amount required under Section 2.09(a), Section 2.10(c), Section 2.10(d), Section
2.18 or the last paragraph of Article VII, as applicable. Such deposit shall be
held by the Administrative Agent as collateral in the first instance for the
LC Exposure under this Agreement and thereafter for the payment of the “Secured
Obligations” under and as defined in the Guarantee and Security Agreement, and
for these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders in the Letter of Credit
Collateral Account and in any financial assets (as defined in the Uniform
Commercial Code) or other property held therein.


(l)    Restatement Effective Date. Notwithstanding anything to the contrary
contained herein, it is acknowledged and agreed that, on and after the
Restatement Effective Date, (i) each “Letter of Credit” issued under the
“Multicurrency Commitments” pursuant to the Existing Credit Agreement and
outstanding immediately prior to the Restatement Effective Date (each such
Letter of Credit, a “Converting Letter of Credit”) shall be deemed to be issued
under the Multicurrency Commitments and (ii) the interests and participations of
the Multicurrency Lenders in the Converting Letters of Credit shall
automatically terminate and such interests and participations in the Converting
Letters of Credit shall without further action be reallocated to the
Multicurrency Lenders such that the interests and participations in the
Converting Letters of Credit shall be held ratably by the Multicurrency Lenders
in accordance with their respective Multicurrency Commitments.


(m)    Additional Issuing Banks. From time to time, the Borrower may by notice
to the Administrative Agent designate additional Lenders as an Issuing Bank each
of which agrees (in its sole discretion) to act in such capacity and is
reasonably satisfactory to the Administrative Agent. Each such additional
Issuing Bank shall execute a counterpart of this Agreement upon the approval of
the Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.
SECTION 2.06. Funding of Borrowings.


(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately


(49)
    

--------------------------------------------------------------------------------

 


available funds by 1:00 p.m., Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Syndicated ABR Borrowings made to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.


(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date (or, in the
case of an ABR Borrowing, the time of such Borrowing) of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the Federal Funds Effective Rate or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Nothing in this
paragraph shall relieve any Lender of its obligation to fulfill its commitments
hereunder, and shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
SECTION 2.07. Interest Elections.


(a)    Elections by the Borrower for Syndicated Borrowings. Subject to Section
2.03(d), the Loans constituting each Syndicated Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurocurrency Borrowing, may elect the
Interest Period therefor, all as provided in this Section; provided, however,
that (i) a Syndicated Borrowing of a Class may only be continued or converted
into a Syndicated Borrowing of the same Class, (ii) a Syndicated Borrowing
denominated in one Currency may not be continued as, or converted to, a
Syndicated Borrowing in a different Currency, (iii) no Eurocurrency Borrowing
denominated in a Foreign Currency may be continued if, after giving effect
thereto, the aggregate Revolving Multicurrency Credit Exposures would exceed the
aggregate Multicurrency Commitments, and (iv) a Eurocurrency Borrowing
denominated


(50)
    

--------------------------------------------------------------------------------

 


in a Foreign Currency may not be converted to a Borrowing of a different Type.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders of the respective Class holding the Loans constituting
such Borrowing, and the Loans constituting each such portion shall be considered
a separate Borrowing. This Section shall not apply to Swingline Borrowings,
which may not be converted or continued.


(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
(but no later than the close of business on the date of such request) by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.


(c)    Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:


(i)    the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and


(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).


(d)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.




(51)
    

--------------------------------------------------------------------------------

 


(e)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Syndicated Eurocurrency Borrowing of the same Class having an Interest Period
of one month, and (ii) if such Borrowing is denominated in a Foreign Currency,
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing no outstanding Eurocurrency Borrowing may have an Interest
Period of more than one month’s duration.


SECTION 2.08. Termination, Reduction or Increase of the Commitments.


(a)    Scheduled Termination. Unless previously terminated, the Commitments of
each Class shall terminate on the applicable Commitment Termination Date.


(b)    Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of a Class shall be in an amount that
is $25,000,000 (or, if less, the entire remaining amount of the Commitments of
such Class) or a larger multiple of $5,000,000 in excess thereof and (ii) the
Borrower shall not terminate or reduce the Commitments of any Class if, after
giving effect to any concurrent prepayment of the Syndicated Loans of such Class
in accordance with Section 2.10, the total Revolving Credit Exposures of such
Class would exceed the total Commitments of such Class.


(c)    Notice of Voluntary Termination or Reduction. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of a Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or events, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.


(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments of
a Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments.


(52)
    

--------------------------------------------------------------------------------

 




(e)    Increase of the Commitments.


(i)    Requests for Increase by Borrower. The Borrower may, at any time after
the Restatement Effective Date but prior to the Commitment Termination Date,
propose that the Dollar Commitments or Multicurrency Commitments be increased
(each such proposed increase being a “Commitment Increase”) by notice to the
Administrative Agent, specifying each existing Lender (each an “Increasing
Lender”) and/or each additional lender (each an “Assuming Lender”) that shall
have agreed (in its sole discretion) to an additional Commitment and the date on
which such increase is to be effective (the “Commitment Increase Date”), which
shall be a Business Day at least three Business Days (or such lesser period as
the Administrative Agent may reasonably agree) after delivery of such notice and
30 days prior to the Commitment Termination Date; provided that:


(A)    the minimum amount of any Commitment Increase shall be $25,000,000 or a
larger multiple of $5,000,000 in excess thereof (or such lesser amount as the
Administrative Agent shall determine);


(B)    immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed $1,965,000,000;


(C)    each Assuming Lender shall be consented to by the Administrative Agent
and the Issuing Banks (such consents not to be unreasonably withheld);


(D)    no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and


(E)    the representations and warranties contained in this Agreement shall be
true and correct in all material respects (or, in the case of any portion of the
representations and warranties already subject to a materiality qualifier, true
and correct in all respects) on and as of the Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).




(53)
    

--------------------------------------------------------------------------------

 


(ii)    Effectiveness of Commitment Increase by Borrower. The Assuming Lender,
if any, shall become a Lender hereunder as of such Commitment Increase Date and
the Commitment of the respective Class of any Increasing Lender and such
Assuming Lender shall be increased as of such Commitment Increase Date; provided
that:


(x)    the Administrative Agent shall have received on or prior to 11:00 a.m.,
New York City time, on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent) a certificate of a
duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph (i)
has been satisfied; and


(y)    each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment in each case of the respective Class,
duly executed by such Assuming Lender or Increasing Lender, as applicable, and
the Borrower and acknowledged by the Administrative Agent. No Lender shall be
obligated to provide any increased Commitment.


Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.


(iii)    Recordation into Register. Upon its receipt of an agreement referred to
in clause (ii)(y) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.


(iv)    Adjustments of Borrowings upon Effectiveness of Increase. On the
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) of the affected Class in full, (B) simultaneously borrow new Loans of
such Class hereunder in an amount equal to such prepayment (which may also
include the amount of any fees, expenses or amounts due by the Borrower as


(54)
    

--------------------------------------------------------------------------------

 


contemplated by Section 4.01); provided that with respect to subclauses (A) and
(B), (x) the prepayment to, and borrowing from, any existing Lender shall be
effected by book entry to the extent that any portion of the amount prepaid to
such Lender will be subsequently borrowed from such Lender and (y) the existing
Lenders, the Increasing Lenders and the Assuming Lenders shall make and receive
payments among themselves, in a manner acceptable to the Administrative Agent,
so that, after giving effect thereto, the Loans of such Class are held ratably
by the Lenders of such Class in accordance with the respective Commitments of
such Class of such Lenders (after giving effect to such Commitment Increase) and
(C) pay to the Lenders of such Class the amounts, if any, payable under
Section 2.15 as a result of any such prepayment. Concurrently therewith, the
Lenders with Multicurrency Commitments shall be deemed to have adjusted their
participation interests in any outstanding Letters of Credit so that such
interests are held ratably in accordance with the Multicurrency Commitments.
SECTION 2.09. Repayment of Loans; Evidence of Debt.


(a)    Repayment. The Borrower hereby unconditionally promises to pay the Loans
of each Class as follows:


(i)    to the Administrative Agent for account of the applicable Lenders the
outstanding principal amount of the Syndicated Loans of each Class of the Loans
on the Maturity Date;


(ii)    to the applicable Swingline Lender the then unpaid principal amount of
each Swingline Loan of such Class made by such Swingline Lender denominated in
Dollars, on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least ten Business Days after such Swingline Loan is made; provided that on
each date that a Syndicated Borrowing of such Class is made, the Borrower shall
repay all Swingline Loans of such Class then outstanding; and


(iii)    to the applicable Swingline Lender the then unpaid principal amount of
each Swingline Loan of such Class made by such Swingline Lender denominated in a
Foreign Currency, on the earlier of the Maturity Date and the fifth Business Day
after such Swingline Loan is made; provided that on each date that a Syndicated
Borrowing of such Class is made, the Borrower shall repay all Swingline Loans of
such Class then outstanding.


In addition, on the Maturity Date, the Borrower shall deposit into the Letter of
Credit Collateral Account Cash in an amount equal to 102% of the undrawn face
amount of all Letters of Credit outstanding on the close of business on the
Maturity Date, such deposit to be held by the Administrative Agent as collateral
security for the


(55)
    

--------------------------------------------------------------------------------

 


LC Exposure under this Agreement in respect of the undrawn portion of such
Letters of Credit.


(b)    Manner of Payment. Subject to Section 2.10(d), prior to any repayment or
prepayment of any Borrowings of any Class hereunder, the Borrower shall select
the Borrowing or Borrowings of such Class to be paid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 11:00 a.m., New York City time, three Business Days before the
scheduled date of such repayment; provided that each repayment of Borrowings of
a Class shall be applied to repay any outstanding ABR Borrowings of such Class
before any other Borrowings of such Class. If the Borrower fails to make a
timely selection of the Borrowing or Borrowings to be repaid or prepaid, such
payment shall be applied, first, to pay any outstanding ABR Borrowings of the
applicable Class and, second, to other Borrowings of such Class in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first). Each payment of a
Syndicated Borrowing shall be applied ratably to the Loans included in such
Borrowing.


(c)    Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.


(d)    Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Class and Type thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.


(e)    Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.


(f)    Promissory Notes. Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably satisfactory to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all


(56)
    

--------------------------------------------------------------------------------

 


times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).
SECTION 2.10. Prepayment of Loans.


(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.


(b)    Mandatory Prepayments due to Changes in Exchange Rates.
(i)    Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan or LC Exposure that
is denominated in any Foreign Currency shall be deemed to be the Dollar
Equivalent of the amount in the Foreign Currency of such Loan or LC Exposure,
determined as of such Quarterly Date or, in the case of a Currency Valuation
Notice received by the Administrative Agent prior to 11:00 a.m., New York City
time, on a Business Day, on such Business Day or, in the case of a Currency
Valuation Notice otherwise received, on the first Business Day after such
Currency Valuation Notice is received. Upon making such determination, the
Administrative Agent shall promptly notify the Multicurrency Lenders and the
Borrower thereof.


(ii)    Prepayment of Multicurrency Loans. If, on the date of such determination
the aggregate Revolving Multicurrency Credit Exposure minus the LC Exposure
fully cash collateralized pursuant to Section 2.05(k) on such date exceeds 105%
of the aggregate amount of the Multicurrency Commitments as then in effect, the
Borrower shall, if requested by the Required Lenders of the applicable Class
(through the Administrative Agent), prepay the Syndicated Multicurrency Loans
and Swingline Multicurrency Loans (and/or provide cover for LC Exposure as
specified in Section 2.05(k)) within 15 Business Days following the Borrower’s
receipt of such request in such amounts as shall be necessary so that after
giving effect thereto the aggregate Revolving Multicurrency Credit Exposure does
not exceed the Multicurrency Commitments. Any prepayment pursuant to this
paragraph shall be applied, first, to Swingline Multicurrency Loans outstanding,
second, to Syndicated Multicurrency Loans outstanding and third, as cover for
LC Exposure.




(57)
    

--------------------------------------------------------------------------------

 


For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders of the applicable Class to the Administrative
Agent stating that such notice is a “Currency Valuation Notice” and requesting
that the Administrative Agent determine the Revolving Multicurrency Credit
Exposure. The Administrative Agent shall not be required to make more than one
valuation determination pursuant to Currency Valuation Notices within any
rolling three month period.


(c)    Mandatory Prepayments due to Borrowing Base Deficiency. In the event that
at any time any Borrowing Base Deficiency shall exist, the Borrower shall prepay
the Loans (or provide cover for Letters of Credit as contemplated by
Section 2.05(k)) or reduce Other Covered Indebtedness in such amounts as shall
be necessary so that such Borrowing Base Deficiency is cured within five
Business Days after delivery of a Borrowing Base Certificate demonstrating such
Borrowing Base Deficiency (and/or at such other times as the Borrower has
knowledge of such Borrowing Base Deficiency), provided that (i) the aggregate
amount of such prepayment of Loans (and cover for Letters of Credit) shall be at
least equal to the Revolving Credit Exposure’s ratable share of the aggregate
prepayment and reduction of Other Covered Indebtedness, (ii) such prepayment
shall be applied ratably among the Classes of Loans based upon the outstanding
principal amounts thereof and (iii) if, within five Business Days after delivery
of a Borrowing Base Certificate demonstrating such Borrowing Base Deficiency
(and/or at such other times as the Borrower has knowledge of such Borrowing Base
Deficiency), the Borrower shall present the Administrative Agent a reasonably
feasible plan to enable such Borrowing Base Deficiency to be cured within 30
Business Days (which 30-Business Day period shall include the five Business Days
permitted for delivery of such plan), then such prepayment or reduction shall
not be required to be effected within such five Business Day period so long as
the Borrower shall use all reasonable commercial efforts to effectuate such
prepayment or reduction in accordance with such plan (with such modifications as
the Borrower may reasonably determine), so long as, in any event, such Borrowing
Base Deficiency is cured within such 30-Business Day period.
(d)    Scheduled Payments. On each Scheduled Payment Date, the Borrower shall
prepay the Loans (and/or provide cash collateral for Letters of Credit as
contemplated by Section 2.05(k)) in an aggregate amount equal to 1/12 of the sum
of (i) the aggregate outstanding amount of Loans, and (ii) the aggregate face
amount of Letters of Credit, for each Class and Currency of Loans and Letters of
Credit outstanding, based on the outstanding Loans and Letters of Credit as of
the Commitment Termination Date (pro-rata as between Loans and Letters of Credit
(and pro-rata between Letters of Credit)). Following the Commitment Termination
Date, any other optional or mandatory prepayment of Loans (or cash
collateralization of outstanding Letters of Credit) will reduce in direct order
the amount of any subsequent repayment of Loans or cash collateralization of
Letters of Credit required to be made pursuant to this clause (d).




(58)
    

--------------------------------------------------------------------------------

 


(e)    Payments Following the Commitment Termination Date. Notwithstanding any
provision to the contrary in Section 2.09 or this Section 2.10, following the
Commitment Termination Date:


(i) no optional prepayment of the Loans of any Class shall be permitted unless
at such time, the Borrower also prepays the Loans or cash collateralizes Letters
of Credit (as contemplated by Section 2.05(k)) of the other Class (unless such
prepayment or cash collateralization is waived by the Required Lenders of such
Class), which prepayment (and/or cash collateral) shall be made on a pro-rata
basis between each outstanding Class of Revolving Credit Exposure; and


(ii) any prepayment of Loans required to be made pursuant to clause (c) above
shall be applied to prepay Loans and/or cash collateralize outstanding Letters
of Credit on a pro-rata basis between each outstanding Class of Revolving Credit
Exposure.


(f)    Notices, Etc. The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the applicable Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time (or, in the case of a Borrowing denominated in a Foreign Currency,
11:00 a.m., London time), three Business Days before the date of prepayment,
(ii) in the case of prepayment of a Syndicated ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of prepayment, (iii) in the case of
prepayment of a Swingline Loan denominated in Dollars, not later than
12:00 noon, New York City time, on the date of prepayment or (iv) in the case of
a prepayment of a Swingline Loan denominated in a Foreign Currency, not later
than 1:00 p.m., London time, on the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date, the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments of a Class as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Syndicated Borrowing, the
Administrative Agent shall advise the affected Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Syndicated Borrowing of a Class shall
be applied ratably to the Loans of such Class included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12 and shall be made in the manner specified in Section 2.09(b).
SECTION 2.11. Fees.


(59)
    

--------------------------------------------------------------------------------

 




(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for account of each Lender a commitment fee, which shall accrue at a rate per
annum equal to 0.375% on the daily unused amount of the Dollar Commitment and
the Multicurrency Commitment, as applicable, of such Lender during the period
from and including the date hereof to but excluding the earlier of the date such
Commitment terminates and the Commitment Termination Date. Accrued commitment
fees shall be payable within one Business Day after each Quarterly Date and on
the earlier of the date the Commitments of the respective Class terminate and
the Commitment Termination Date, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, (i) the daily unused amount of the applicable Commitment shall
be determined as of the end of each day and (ii) the Commitment of any Class of
a Lender shall be deemed to be used to the extent of the outstanding Syndicated
Loans and LC Exposure of such Class of such Lender (and the Swingline Exposure
of such Class of such Lender shall be disregarded for such purpose).


(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Multicurrency Lender a participation
fee with respect to its participations in Multicurrency Letters of Credit, which
shall accrue at a rate per annum equal to the Applicable Margin applicable to
interest on Eurocurrency Loans, in each case, on the daily amount of such
Lender’s LC Exposure (excluding any portion attributable to unreimbursed LC
Disbursements), during the period from and including the Restatement Effective
Date to but excluding the later of the date on which such Multicurrency Lender’s
Commitment terminates and the date on which such Lender ceases to have any
Multicurrency LC Exposure, and (ii) to each Issuing Bank a fronting fee, which
shall accrue at the rate of 0.25% per annum on the daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) applicable to Letters of Credit issued by such Issuing Bank
during the period from and including the Restatement Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Restatement Effective Date; provided that
all such fees with respect to the Multicurrency Letters of Credit shall be
payable on the date on which the Multicurrency Commitments terminate and any
such fees accruing after the date on which such Multicurrency Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing
Banks pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


(60)
    

--------------------------------------------------------------------------------

 




(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.


(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent (or
to the Issuing Banks, in the case of fees payable to them) for distribution, in
the case of commitment fees and participation fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances absent
obvious error.
SECTION 2.12. Interest.


(a)    ABR Loans. The Loans constituting each ABR Borrowing (including each
Swingline Loan denominated in Dollars) shall bear interest at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin.


(b)    Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.


(c)    Foreign Currency Swingline Loans. Swingline Loans denominated in Foreign
Currencies shall bear interest at a rate per annum agreed between the Borrower
and the relevant Swingline Lender prior to the making of such Swingline Loan
(and notified in writing to the Administrative Agent), provided that if any such
Loan shall continue outstanding for more than five Business Days, such Loan
shall be deemed automatically converted into a Eurocurrency Loan held solely by
the Swingline Lender with consecutive Interest Periods of one-month’s duration.


(d)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.


(e)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and, in the case of Syndicated Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a Syndicated ABR Loan
prior to the Maturity Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of


(61)
    

--------------------------------------------------------------------------------

 


such repayment or prepayment, and (iii) in the event of any conversion of any
Eurocurrency Borrowing denominated in Dollars prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.


(f)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that (i) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate, (ii) and interest computed by reference to the AUD Bank Bill Reference
Rate or the CDOR Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.13. Market Disruption and Alternate Rate of Interest.


(a)    If at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable Currency with respect to such
Eurocurrency Borrowing for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the
applicable Reference Bank Rate shall be the LIBO Rate for such Interest Period
for such Eurocurrency Borrowing; provided, however, if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes of
determining the LIBO Rate for such Eurocurrency Borrowing (i) if such Borrowing
shall be requested in USD, then such Borrowing shall be made as an ABR Borrowing
at the Alternate Base Rate and (ii) if such Borrowing shall be requested in any
Foreign Currency then either, at the Borrower’s election, (A) any Borrowing
Request that requests a Eurocurrency Borrowing denominated in the affected
Currency shall be ineffective or (B) the LIBO Rate for such Eurocurrency
Borrowing shall be the cost to each Lender to fund its pro rata share of such
Eurocurrency Borrowing (from whatever source and using whatever methodologies as
such Lender may select in its reasonable discretion). No Lender shall be
obligated to act as a Reference Bank.


(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing of a Class (the Currency of such Borrowing herein called the “Affected
Currency”):


(i)     the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the Affected Currency or for the applicable Interest
Period; or




(62)
    

--------------------------------------------------------------------------------

 


(ii)     the Administrative Agent is advised by the Required Lenders of such
Class that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in
the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Syndicated Borrowing (unless prepaid) shall be
continued as, or converted to, a Syndicated ABR Borrowing, (ii) if the Affected
Currency is Dollars and any Borrowing Request requests a Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be made as a Syndicated ABR
Borrowing and (iii) if the Affected Currency is a Foreign Currency, then either,
at the Borrower’s election, (A), any Borrowing Request that requests a
Eurocurrency Borrowing denominated in the Affected Currency shall be
ineffective, or (B)the LIBO Rate for such Eurocurrency Borrowing shall be the
cost to each Lender to fund its pro rata share of such Eurocurrency Borrowing
(from whatever source and using whatever methodologies as such Lender may select
in its reasonable discretion).
SECTION 2.14. Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, compulsory loan, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or


(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense, affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost (other than
costs which are Indemnified Taxes or Excluded Taxes) to such Lenders of making,
continuing, converting into, or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost (other
than costs which are Indemnified Taxes or Excluded Taxes) to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the


(63)
    

--------------------------------------------------------------------------------

 


case may be, in Dollars, such additional amount or amounts as will compensate
such Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.


(b)    Capital Requirements. If any Lender or any Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or liquidity or on the capital or liquidity of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Swingline Loans and Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), by an amount deemed to be material by such
Lender or such Issuing Bank, then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, in Dollars, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.


(c)    Certificates from Lenders. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts, in Dollars, necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be promptly delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six‑month period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.15. Break Funding Payments


. In the event of (a) the payment of any principal of any Eurocurrency Loan
other than on the last day of an Interest Period therefor (including as a result
of an Event of Default), (b) the conversion of any Eurocurrency Loan other than
on the last day of an Interest


(64)
    

--------------------------------------------------------------------------------

 


Period therefor, (c) the failure to borrow, convert, continue or prepay any
Syndicated Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.10(e) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by the Borrower pursuant to Section 2.19(b) of any
Eurocurrency Loan other than on the last day of an Interest Period therefor,
then, in any such event, the Borrower shall compensate each Lender for the loss
(other than lost profits), cost and expense attributable to such event. In the
case of a Eurocurrency Loan, the loss to any Lender attributable to any such
event shall be deemed to include an amount determined by such Lender to be equal
to the excess, if any, of


(i)    the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan denominated in the Currency of such Loan for
the period from the date of such payment, conversion, failure or assignment to
the last day of the then current Interest Period for such Loan (or, in the case
of a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over


(ii)    the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for deposits denominated in such Currency from other
banks in the eurocurrency market at the commencement of such period.


Payment under this Section shall be made upon request of a Lender delivered not
later than five Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.16. Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the


(65)
    

--------------------------------------------------------------------------------

 


Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.


(b)    Payment of Other Taxes by the Borrower. In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.


(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank for, and within 10
Business Days after written demand therefor, pay the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or such Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.


(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)    Foreign Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.


In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.
    
Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested


(66)
    

--------------------------------------------------------------------------------

 


by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:


(i)    duly completed copies of Internal Revenue Service Form W-8BEN-E or any
successor form claiming eligibility for benefits of an income tax treaty to
which the United States is a party,


(ii)    duly completed copies of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States,


(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (A) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN-E (or any successor
form) certifying that the Foreign Lender is not a United States Person, or


(iv)    any other form including Internal Revenue Service Form W-8IMY as
applicable prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States Federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.


In addition, upon reasonable request of the Borrower or the Administrative
Agent, each Foreign Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Foreign Lender, provided
it is legally able to do so at the time. Each Foreign Lender shall promptly
notify the Borrower and the Administrative Agent at any time the chief tax
officer of such Foreign Lender becomes aware that it no longer satisfies the
legal requirements to provide any previously delivered form or certificate to
the Borrower (or any other form of certification adopted by the U.S. or other
taxing authorities for such purpose).


(f)    United States Lenders. Each Lender and each Issuing Bank that is not a
Foreign Lender shall deliver to the Borrower (with a copy to the Administrative
Agent), prior to the date on which such Issuing Bank or Lender becomes a party
to this Agreement, upon the expiration or invalidity of any forms previously
delivered and at


(67)
    

--------------------------------------------------------------------------------

 


times reasonably requested by the Borrower, duly completed copies of Internal
Revenue Service Form W-9 or any successor form, provided it is legally able to
do so at the time.


(g)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(h)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
any Issuing Bank determines, in its sole discretion, that it has received a
refund or credit (in lieu of such refund) of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, any Lender or any
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, any
Lender or any Issuing Bank, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, any Lender or any Issuing
Bank in the event the Administrative Agent, any Lender or any Issuing Bank is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the
Administrative Agent, any Lender or any Issuing Bank be required to pay any
amount to the Borrower pursuant to this paragraph (f) the payment of which would
place the Administrative Agent or such Lender in a less favorable net after-Tax
position than the Administrative Agent, such Lender or such Issuing Bank would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This subsection shall not be construed to
require the Administrative Agent, any Lender or any Issuing Bank to make
available its tax returns or its books or records (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.




(68)
    

--------------------------------------------------------------------------------

 


(i)    Defined Terms. For purposes of this Section 2.16, the term “applicable
law” includes FATCA.


(j)    Duty to Update. Each Lender shall, whenever a lapse in time or change in
circumstances renders any form or other documentation provided by such Lender
under this Section 2.16 expired, obsolete, or inaccurate in any material
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation or promptly notify the Borrower and the
Administrative Agent in writing of its inability to do so.


(k)    Survival. The obligations of the Borrower, any Guarantor, and any Lender
under this Section 2.16 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.


SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.‑


(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without set‑off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to an Issuing Bank or the Swingline Lender as
expressly provided herein and payments pursuant to Sections 2.14, 2.15, 2.16 and
9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.


All amounts owing under this Agreement (including commitment fees, payments
required under Section 2.14, and payments required under Section 2.15 relating
to any Loan denominated in Dollars, but not including principal of, and interest
on, any Loan denominated in any Foreign Currency or payments relating to any
such Loan required under Section 2.15 or any reimbursement or cash
collateralization of any LC Exposure denominated in any Foreign Currency, which
are payable in such Foreign Currency) or under any other Loan Document (except
to the extent otherwise provided therein) are payable in Dollars.
Notwithstanding the foregoing, if the Borrower shall fail to pay any principal
of any Loan when due (whether at stated maturity, by acceleration,


(69)
    

--------------------------------------------------------------------------------

 


by mandatory prepayment or otherwise), the unpaid portion of such Loan shall, if
such Loan is not denominated in Dollars, automatically be redenominated in
Dollars on the due date thereof (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such principal shall be payable on demand; and if the
Borrower shall fail to pay any interest on any Loan that is not denominated in
Dollars, such interest shall automatically be redenominated in Dollars on the
due date therefor (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such interest shall be payable on demand.


(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees of a
Class then due hereunder, such funds shall be applied (i) first, to pay interest
and fees of such Class then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees of such Class then
due to such parties, and (ii) second, to pay principal and unreimbursed
LC Disbursements of such Class then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
LC Disbursements of such Class then due to such parties.


(c)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Syndicated Borrowing of a Class shall be made from the Lenders of such
Class, each payment of commitment fee under Section 2.11 shall be made for
account of the Lenders of the applicable Class, and each termination or
reduction of the amount of the Commitments of a Class under Section 2.08 shall
be applied to the respective Commitments of the Lenders of such Class, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each Syndicated Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the amounts of their respective Commitments
of such Class (in the case of the making of Syndicated Loans) or their
respective Loans of such Class that are to be included in such Borrowing (in the
case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Syndicated Loans of a Class by the Borrower shall be
made for account of the Lenders of such Class pro rata in accordance with the
respective unpaid principal amounts of the Syndicated Loans of such Class held
by them; and (iv) each payment of interest on Syndicated Loans of a Class by the
Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Loans of such Class then due and
payable to the respective Lenders.


(d)    Sharing of Payments by Lenders. If any Lender of any Class shall, by
exercising any right of set‑off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Syndicated Loans, or
participations in LC Disbursements or Swingline Loans, of such Class resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Syndicated Loans, and


(70)
    

--------------------------------------------------------------------------------

 


participations in LC Disbursements and Swingline Loans, and accrued interest
thereon of such Class then due than the proportion received by any other Lender
of such Class, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Syndicated Loans, and
participations in LC Disbursements and Swingline Loans, of other Lenders of such
Class to the extent necessary so that the benefit of all such payments shall be
shared by the Lenders of such Class ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Syndicated
Loans, and participations in LC Disbursements and Swingline Loans, of such
Class; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set‑off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


(e)    Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or each of
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.


(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(e), 2.06(b) or 2.17(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid or, to the extent legally permitted to do so, apply
such amounts to satisfy such Defaulting Lender’s obligations to make Loans
hereunder.




(71)
    

--------------------------------------------------------------------------------

 


SECTION 2.18. Defaulting Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:


(a)    commitment fees pursuant to Section 2.11(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender;


(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders, all Lenders of a
Class, the Required Lenders or the Required Lenders of a Class have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 9.02), provided that any waiver, amendment or modification
requiring the consent of all Lenders (or all Lenders of a Class) or each
affected Lender, including as set forth in Section 9.02(b)(i), (ii), (iii), (iv)
or (v), shall require the consent of such Defaulting Lender;


(c)    if any Swingline Exposure or LC Exposure exists at the time a
Multicurrency Lender becomes a Defaulting Lender then:


(i)    all or any part of such Swingline Exposure (other than the portion of
such Swingline Exposure consisting of Swingline Loans made by such Defaulting
Lender) and LC Exposure shall be reallocated among the non-Defaulting
Multicurrency Lenders in accordance with their respective Applicable
Multicurrency Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Multicurrency Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Multicurrency Commitments, (y) no non-Defaulting
Lender’s Revolving Multicurrency Credit Exposure will exceed such Lender’s
Multicurrency Commitment, and (z) the conditions set forth in Section 4.02 are
satisfied at such time;


(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.04(k) for so long as such LC Exposure is outstanding;


(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)


(72)
    

--------------------------------------------------------------------------------

 


with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv)    if the LC Exposure of the non-Defaulting Multicurrency Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance
with such non-Defaulting Multicurrency Lenders’ Applicable Multicurrency
Percentages; and


(v)    if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.18(c), then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under Section
2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the applicable Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and


(d)    so long as any Multicurrency Lender is a Defaulting Lender, no Swingline
Lenders shall be required to fund any Swingline Loan and no Issuing Bank shall
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Multicurrency
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.18(c), and Swingline
Exposure related to any newly made Swingline Loan and participating interests in
any such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Multicurrency Lenders in a manner consistent with Section
2.18(c)(i) (and Defaulting Lenders shall not participate therein).


In the event that the Administrative Agent, the Borrower, the Swingline Lenders
and the Issuing Banks each agree that a Defaulting Lender that is a
Multicurrency Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the Borrower shall no longer be required to cash
collateralize any portion of such Lender’s LC Exposure cash collateralized
pursuant to Section 2.18(c)(ii) above and the Swingline Exposure and the LC
Exposure of the Multicurrency Lenders shall be readjusted to reflect the
inclusion of such Lender’s Multicurrency Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Multicurrency Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Multicurrency Percentage.
SECTION 2.19. Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional


(73)
    

--------------------------------------------------------------------------------

 


amount to any Lender or any Governmental Authority for account of any Lender
pursuant to Section 2.16, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender or is a
non-consenting Lender (as provided in Section 9.02(d)), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Banks and the Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.


SECTION 2.20. German Bank Separation Act.


If any Lender subject to the GBSA (as defined below) (any such Lender, a “GBSA
Lender”) shall have determined in good faith (which determination shall be made
in consultation with the Borrower) that, due to the implementation of the German
Act on the Ring-fencing of Risks and for the Recovery and Resolution Planning
for Credit Institutions and Financial Groups (Gesetz zur Abschirmung von Risiken
und zur Planung der Sanierung und Abwicklung von Kreditinstituten und
Finanzgruppen) of 7 August 2013 (commonly referred to as the German Bank
Separation Act (Trennbankengesetz)


(74)
    

--------------------------------------------------------------------------------

 


(the “GBSA”), whether before or after the date hereof, or any corresponding
European legislation (such as the proposed regulation on structural measures
improving the resilience of European Union credit institutions) that may amend
or replace the GBSA in the future or any regulation thereunder, or due to the
promulgation of, or any change in the interpretation by, any court, tribunal or
regulatory authority with competent jurisdiction of the GBSA or any
corresponding future European legislation or any regulation thereunder, the
arrangements contemplated by this Agreement or the Loans have, or will, become
illegal, prohibited or otherwise unlawful (regardless of whether such
illegality, prohibition or unlawfulness could be prevented by transferring such
arrangements or Loans to an affiliate or other third party), then, and in any
such event, such GBSA Lender shall give written notice to the Borrower and the
Administrative Agent of such determination (which written notice shall include a
reasonably detailed explanation of such illegality, prohibition or unlawfulness,
including, without limitation, all evidence and calculations used in the
determination thereof, a “GBSA Notice”), whereupon (i) all of the obligations
owed to such GBSA Lender hereunder and under the Loans shall become due and
payable, and the Borrower shall repay the outstanding principal of such
obligations together with accrued interest thereon, on the fifth Business Day
immediately after the date of such GBSA Notice and, for the avoidance of doubt,
such repayment shall not be subject to the terms and conditions of Section
2.17(c) or Section 2.17(d) to the extent that there are no outstanding amounts
due and payable to the other Lenders at such date and (ii) the Commitments of
such GBSA Lender shall terminate on the fifth Business Day immediately after the
date of such GBSA Notice (such date being an “Initial Termination Date”);
provided that, notwithstanding the foregoing, prior to such Initial Termination
Date and in the event the Borrower in good faith reasonably believes there is a
mistake, error or omission in the grounds used to determine such illegality,
prohibition or unlawfulness under the GBSA or any corresponding future European
legislation or any regulation thereunder, then the Borrower may provide written
notice (which written notice shall include a reasonably detailed explanation of
the basis of such good faith belief, including, without limitation, all evidence
and calculations used in the determination thereof, a “Consultation Notice” ) to
that effect, at which point the obligations owed to such GBSA Lender hereunder
and under the Loans shall not become due and payable, and the Commitments of
such GBSA Lender shall not terminate, until the Business Day immediately
following the tenth Business Day immediately after the date of the GBSA Notice
(the period from, and including, the date of the GBSA Notice until such tenth
Business Day being the “GBSA Consultation Period”). In the event the Borrower
and such GBSA Lender cannot in good faith reasonably agree during the GBSA
Consultation Period whether the arrangements contemplated by this Agreement or
the Loans have, or will, become illegal, prohibited or otherwise unlawful under
the GBSA or any corresponding future European legislation or any regulation
thereunder, then all of the obligations owed to such GBSA Lender hereunder and
under the Loans shall become due and payable, and the Commitments of such GBSA
Lender shall terminate, on the Business Day immediately following the last day
of such GBSA Consultation Period. For the avoidance of doubt, during the GBSA
Consultation Period, (i) the Commitments and Revolving Credit Exposure of any
GBSA Lender shall be subject to Section 2.18, and the Borrower shall have all
rights to replace


(75)
    

--------------------------------------------------------------------------------

 


such GBSA Lender in accordance with Section 2.19(b), in each case, as though
such GBSA Lender were a “Defaulting Lender” for purposes of this Agreement and
(ii) no GBSA Lender shall be required to fund its pro rata share of any
Borrowing. To the extent any Swingline Exposure or LC Exposure exists at the
time a GBSA Lender’s Loans are repaid in full pursuant to this Section 2.20,
such Swingline Exposure or LC Exposure shall be reallocated as set forth in
Section 2.18(c), treating for this purpose such GBSA Lender as a Defaulting
Lender.
ARTICLE III

REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:
SECTION 3.01. Organization; Powers


. Each of the Borrower and its Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required of the Borrower or such Subsidiary, as applicable.
SECTION 3.02. Authorization; Enforceability


. The Transactions are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, by all necessary
shareholder action. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each of the other Loan Documents when executed and
delivered by the applicable parties thereto will constitute, a legal, valid and
binding obligation of the Borrower and the other Obligors party thereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
SECTION 3.03. Governmental Approvals; No Conflicts


. The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except for
(i) such as have been or will be obtained or made and are in full force and
effect and (ii) filings and recordings in respect of the Liens created pursuant
to the Security Documents, (b) will not violate any applicable law or regulation
or the charter, by‑laws or other


(76)
    

--------------------------------------------------------------------------------

 


organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default in
any material respect under any indenture, agreement or other instrument binding
upon the Borrower or any of its Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person, and (d) except
for the Liens created pursuant to the Security Documents, will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.


SECTION 3.04. Financial Condition; No Material Adverse Change.


(a)    Financial Statements. The Borrower has heretofore delivered to the
Lenders the following financial statements:


(i)    the audited consolidated balance sheet and statements of operations,
stockholders’ equity and cash flows of the Borrower and its consolidated Persons
as of and for the fiscal year ended March 31, 2016 as reported on by
PricewaterhouseCoopers LLP, independent public accountants, as amended; and


(ii)    the unaudited interim consolidated balance sheet and statements of
operations, changes in net assets and cash flows of the Borrower and its
consolidated Persons as of and for the six-month period ended September 30,
2016, certified by a Financial Officer of the Borrower.


Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject, in the case of such interim statements, to
year-end audit adjustments and the absence of footnotes.


(b)    No Material Adverse Change. Since the date of the most recent Applicable
Financial Statements, there has not been any event, development or circumstance
(herein, a “Material Adverse Change”) that has had or could reasonably be
expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities and financial condition of the
Borrower and its Subsidiaries taken as a whole (excluding in any case a decline
in the net asset value of the Borrower or a change in general market conditions
or values of the Borrower’s or its Subsidiaries’ Portfolio Investments), or
(ii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder.
SECTION 3.05. Litigation


. There are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority now pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) which could


(77)
    

--------------------------------------------------------------------------------

 


reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement (other than any
action brought by the Borrower against a Defaulting Lender).
SECTION 3.06. Compliance with Laws and Agreements


. Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries is subject to any
contract or other arrangement, the performance of which by the Borrower could
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.07. Sanctions and Anti-Corruption Laws


. The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and investment advisors with
Anti-Corruption Laws and applicable Sanctions in all material respects, and the
Borrower, its Subsidiaries and to the knowledge of the Borrower, their
respective employees, officers, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the Borrower or any Subsidiary nor, to the knowledge of the Borrower, any
director, officer, manager or agent of the Borrower or any Subsidiary is
currently the subject of any Sanctions.
SECTION 3.08. Taxes


. Each of the Borrower and its Subsidiaries has timely filed or caused to be
filed all material Tax returns and reports required to have been filed and has
paid or caused to be paid all material Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.09. ERISA


. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.10. Disclosure


. The Borrower has disclosed in its public filings or to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could


(78)
    

--------------------------------------------------------------------------------

 


reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Lenders in connection with the negotiation of
this Agreement and the other Loan Documents or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished when taken
together with the Borrower’s public filings) contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, and the Borrower makes
no representation or warranty with respect to information of a general economic
or general industry nature.
SECTION 3.11. Investment Company Act; Margin Regulations


.
(a)    Status as Business Development Company. The Borrower is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act.


(b)    Compliance with Investment Company Act. The business and other activities
of the Borrower and its Subsidiaries, including the making of the Loans
hereunder, the application of the proceeds and repayment thereof by the Borrower
and the consummation of the Transactions contemplated by the Loan Documents do
not result in a violation or breach in any material respect of the applicable
provisions of the Investment Company Act or any rules, regulations or orders
issued by the Securities and Exchange Commission thereunder, in each case that
are applicable to the Borrower and its Subsidiaries.


(c)    Investment Policies. The Borrower is in compliance with the Investment
Policies, except to the extent that the failure to so comply could not
reasonably be expected to result in a Material Adverse Effect.


(d)    Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.
SECTION 3.12. Material Agreements and Liens..
(a)    Material Agreements. Part A of Schedule II is a complete and correct list
of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any


(79)
    

--------------------------------------------------------------------------------

 


Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any Obligor outstanding on the date
hereof, and the aggregate principal or face amount outstanding or that is, or
may become, outstanding under each such arrangement is correctly described in
Part A of Schedule II.


(b)    Liens. Part B of Schedule II is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the date hereof covering any
property of any Obligor, and, except with respect to Liens under the Loan
Documents, the aggregate Indebtedness secured (or that may be secured) by each
such Lien and the property covered by each such Lien is correctly described in
Part B of Schedule II.
SECTION 3.13. Subsidiaries and Investments..
(a)    Subsidiaries. Set forth in Part A of Schedule IV is a complete and
correct list of all of the Subsidiaries and Non-Consolidated Subsidiaries of the
Borrower on the Restatement Effective Date together with, for each such
Subsidiary and Non-Consolidated Subsidiary, (i) the jurisdiction of organization
of such Subsidiary or Non-Consolidated Subsidiary, (ii) each Person holding
ownership interests in such Subsidiary or Non-Consolidated Subsidiary, (iii) the
nature of the ownership interests held by each such Person and the percentage of
ownership of such Subsidiary or Non-Consolidated Subsidiary represented by such
ownership interests and (iv) whether it is an Unrestricted Subsidiary or a
Non-Consolidated Subsidiary.


(b)    Investments. Set forth in Part B of Schedule IV is a complete and correct
list of all Investments (other than Investments of the types referred to in
clauses (a), (b), (c) and (d) of Section 6.04) held by any Obligor in any Person
on the date hereof and, for each such Investment, (x) the identity of the Person
or Persons holding such Investment and (y) the nature of such Investment. Except
as disclosed in Part B of Schedule IV, each Obligor owns, free and clear of all
Liens (other than Liens created pursuant to the Security Documents and Permitted
Liens), all such Investments.
SECTION 3.14. Properties.


(a)    Title Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.


(b)    Intellectual Property. Each of the Borrower and its Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


(80)
    

--------------------------------------------------------------------------------

 


SECTION 3.15. Affiliate Agreements


. As of the date hereof, the Borrower has heretofore delivered (to the extent
not otherwise publicly filed with the Securities and Exchange Commission) to the
Administrative Agent (which has been made available to the Lenders) true and
complete copies of each of the Affiliate Agreements (including and schedules and
exhibits thereto, and any amendments, supplements or waivers executed and
delivered thereunder). As of the date of hereof, each of the Affiliate
Agreements is in full force and effect.


SECTION 3.16. Security Documents


. The provisions of the Security Documents are effective to create in favor of
the Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 6.02) on
all right, title and interest of the respective Obligors in the Collateral
described therein to secure the Secured Obligations (as defined in the Guarantee
and Security Agreement), except for any failure that would not constitute an
Event of Default under clause (p) of Article VII. Except for filings and other
actions completed prior to the Restatement Effective Date and for actions to be
taken after the Restatement Effective Date as contemplated hereby or by the
Security Documents, no filing or other action will be necessary to perfect such
Liens to the extent required thereunder, except for any failure that would not
constitute an Event of Default under clause (p) of Article VII.


SECTION 3.17. EEA Financial Institutions. No Obligor is an EEA Financial
Institution.




ARTICLE IV

CONDITIONS
SECTION 4.01. Restatement Effective Date


. The effectiveness of this Agreement (and the amendment and restatement of the
Existing Credit Agreement to be effected hereby) and of the obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date (the “Restatement Effective
Date”) on which the Administrative Agent shall have received each of the
following documents, each of which shall be satisfactory to the Administrative
Agent (and to the extent specified below, to each Lender) in form and substance
(or such condition shall have been waived in accordance with Section 9.02):


(a)    Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy


(81)
    

--------------------------------------------------------------------------------

 


transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.


(b)    Opinion of Counsel to the Borrower and Obligors. A favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Restatement Effective Date) of Skadden, Arps, Slate, Meagher & Flom LLP, New
York counsel for the Obligors and of Miles & Stockbridge P.C., Maryland counsel
for the Borrower each in form and substance reasonably acceptable to the
Administrative Agent (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).


(c)    Opinion of Special New York Counsel to JPMCB. An opinion, dated the
Restatement Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to JPMCB (and JPMCB hereby instructs such counsel to deliver such
opinion to the Lenders).


(d)    Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, the authorization of
the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.


(e)    Officer’s Certificate. A certificate, dated the Restatement Effective
Date and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in the lettered
clauses of the first sentence of Section 4.02.


(f)    Liens. Results of a recent lien search in each relevant jurisdiction with
respect to the Borrower that reveal no liens on any of the assets of the
Borrower or its Subsidiaries except for liens permitted under Section 6.02 or
liens to be discharged on or prior to the Restatement Effective Date pursuant to
documentation satisfactory to the Administrative Agent.


(g)    Security Documents. The Guarantee and Security Agreement, duly executed
and delivered by each of the parties thereto.


(h)    Valuation Policy. A copy of the Valuation Policy.


(i)    Borrowing Base Certificate. A Borrowing Base Certificate as of November
30, 2016.


(j)    Restatement Effective Date Adjustments. Evidence that each Lender
(including each Lender under the Existing Credit Facility) received payment in
full of all accrued and unpaid interest, facility fees and LC


(82)
    

--------------------------------------------------------------------------------

 


participation fees owing to such Lender under the Existing Credit Facility and
the Borrowings and other adjustments to the Loans described in Section 2.02(e)
shall have occurred.


(k)    Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request.


The effectiveness of this Agreement (and the amendment and restatement of the
Existing Credit Agreement to be effected hereby) and of the obligation of each
Lender to make its initial extension of credit hereunder is also subject to the
payment by the Borrower of such fees as the Borrower shall have agreed to pay to
any Lender or the Administrative Agent in connection herewith, including the
reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy, LLP, special
New York counsel to JPMCB, in connection with the negotiation, preparation,
execution and delivery of this Agreement and the other Loan Documents and the
extensions of credit hereunder (to the extent that statements for such fees and
expenses have been delivered to the Borrower at least one Business Day prior to
the Restatement Effective Date).


Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless, in addition to the satisfaction of the conditions set forth
above in this Section, this Agreement shall have been entered into on or prior
to 5:00 p.m. (or such later time as the Administrative Agent may, in its sole
discretion, agree), New York City time, on December 22, 2016. The Administrative
Agent shall notify the Borrower and the Lenders of the Restatement Effective
Date, and such notice shall be conclusive and binding.
SECTION 4.02. Each Credit Event


. The obligation of each Lender to make any Loan, and of each Issuing Bank to
issue, amend, renew or extend any Letter of Credit, is additionally subject to
the satisfaction of the following conditions:


(a)    the representations and warranties of the Borrower and the other Obligors
set forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (or, in the case of any portion of any
representations and warranties already subject to a materiality qualifier, true
and correct in all respects) on and as of the date of such Loan or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, or, as to any such representation or warranty that refers to a
specific date, as of such specific date;




(83)
    

--------------------------------------------------------------------------------

 


(b)    at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and


(c)    either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Other Covered Indebtedness.


Each Borrowing of Loans and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.


ARTICLE V

AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:
SECTION 5.01. Financial Statements and Other Information


. The Borrower will furnish to the Administrative Agent (for distribution to
each Lender):


(a)    within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; provided that the requirements set forth in this
clause (a) may be fulfilled by providing to the Administrative Agent the report
of the Borrower to the SEC on Form 10-K for the applicable fiscal year;




(84)
    

--------------------------------------------------------------------------------

 


(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by a Financial Officer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year‑end audit adjustments and the absence of
footnotes; provided that the requirements set forth in this clause (b) may be
fulfilled by providing to the Administrative Agent the report of the Borrower to
the SEC on Form 10-Q for the applicable quarterly period;


(c)    concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether the Borrower has knowledge that a Default has
occurred and, if a Default has occurred, specifying whether such Default is
continuing and specifying the details thereof and any action taken or proposed
to be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.01, 6.02, 6.04, 6.05 and
6.07, (iii) stating whether any change in GAAP as applied by (or in the
application of GAAP by) the Borrower has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iv) providing a reconciliation of any
difference between the assets and liabilities of the Borrower and its
consolidated Persons presented in such financial statements and the assets and
liabilities of the Borrower and its Subsidiaries for purposes of calculating the
financial covenants set forth in Section 6.07 of this Agreement;


(d)    as soon as available and in any event not later than the last Business
Day of the calendar month following each monthly accounting period (ending on
the last day of each calendar month) of the Borrower, (i) a Borrowing Base
Certificate as at the last day of such accounting period presenting the
Borrower’s computation (and including the rationale for any industry
reclassification) and (ii) the ratio of the Borrowing Base to the Combined Debt
Amount (showing the components of the Combined Debt Amount);


(e)    promptly but no later than five Business Days after the Borrower shall at
any time have knowledge that there is a Borrowing Base Deficiency, a Borrowing
Base Certificate as at the date the Borrower has knowledge of such Borrowing
Base Deficiency indicating the amount of the Borrowing Base Deficiency as at the
date the Borrower obtained knowledge of such deficiency and


(85)
    

--------------------------------------------------------------------------------

 


the amount of the Borrowing Base Deficiency as of the date not earlier than one
Business Day prior to the date the Borrowing Base Certificate is delivered
pursuant to this paragraph;


(f)    promptly upon receipt thereof, copies of all significant reports
submitted by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower;


(g)    notice of the Borrower’s intent not to qualify as a RIC and promptly
after the same become publicly available, copies of all periodic and other
reports, proxy statements and other materials filed by any Obligor with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, as the case may be; and


(h)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.


Notwithstanding anything in this Section 5.01 to the contrary, the Borrower
shall be deemed to have satisfied the requirements of this Section 5.01 (other
than Sections 5.01(c), (d), and (e)) if the reports, documents and other
information of the type otherwise so required are publicly available when
required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the Securities and Exchange Commission, provided notice of
such availability is provided to the Administrative Agent at or prior to the
time period required by this Section 5.01.
SECTION 5.02. Notices of Material Events


. The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:


(a)    the occurrence of any Default;


(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that could reasonably be expected to result in a Material
Adverse Effect;




(86)
    

--------------------------------------------------------------------------------

 


(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000; and


(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business


. The Borrower will, and will cause each of its Subsidiaries to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.
SECTION 5.04. Payment of Obligations


. The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including tax liabilities and material contractual obligations,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.05. Maintenance of Properties; Insurance


. The Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.
SECTION 5.06. Books and Records; Inspection and Audit Rights.


(a)    Books and Records; Inspection Rights. The Borrower will, and will cause
each of its Subsidiaries to, keep books of record and account in a manner


(87)
    

--------------------------------------------------------------------------------

 


sufficient to permit the preparation of financial statements in accordance with
GAAP. The Borrower will, and will cause each other Obligor to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested, provided that the
Borrower or such other Obligor shall be entitled to have its representatives and
advisors present during any inspection of its books and records.


(b)    Audit Rights. The Borrower will, and will cause each other Obligor to,
permit any representatives designated by Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct evaluations and appraisals of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base, all at such
reasonable times and as often as reasonably requested. The Borrower shall pay
the reasonable fees and expenses of any representatives retained by the
Administrative Agent to conduct any such evaluation or appraisal; provided that
the Borrower shall not be required to pay such fees and expenses for more than
one such evaluation or appraisal during any calendar year (and the Borrower’s
reimbursement obligations with respect thereto shall in any event be subject to
the cap set forth in Section 9.03(a)) unless an Event of Default has occurred
and is continuing at the time of any subsequent evaluation or appraisal during
such calendar year. The Borrower also agrees to modify or adjust the computation
of the Borrowing Base to the extent reasonably required by the Administrative
Agent or the Required Lenders as a result of any such evaluation of the
Borrower’s computation of the Borrowing Base, provided that if the Borrower
demonstrates that such evaluation is incorrect, the Borrower shall be permitted
to re-adjust its computation of the Borrowing Base.
SECTION 5.07. Compliance with Laws; Anti-Corruption; Sanctions. The Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act, any applicable rules,
regulations or orders issued by the Securities and Exchange Commission
thereunder and orders of any other Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions in all material respects.


SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances.


(a)    Subsidiary Guarantors. In the event that the Borrower or any other
Obligor shall form or acquire any new Domestic Subsidiary (other than any
Unrestricted


(88)
    

--------------------------------------------------------------------------------

 


Subsidiary or Immaterial Subsidiary), the Borrower will cause such new
Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an “Obligor”) under
the Guarantee Assumption Agreement and to deliver such proof of corporate or
other action, incumbency of officers, opinions of counsel and other documents as
is consistent with those delivered by the Borrower pursuant to Section 4.01 upon
the Restatement Effective Date or as the Administrative Agent shall have
requested. The Borrower may additionally elect upon three Business Days written
notice to the Administrative Agent to designate any Non-Consolidated Subsidiary
or wholly-owned entity as a “Subsidiary Guarantor”, whereupon following
compliance with the first sentence of this Section 5.08(a), such
Non-Consolidated Subsidiary or wholly-owned entity shall be a “Subsidiary” and
“Subsidiary Guarantor” (and, thereby, an “Obligor”) for all purposes of this
Agreement and the other Loan Documents; provided that no Portfolio Investment of
such Person shall be included in the Borrowing Base until the 95th day after
such Person becomes a Subsidiary Guarantor.


(b)    Ownership of Subsidiaries. The Borrower will, and will cause each
Subsidiary Guarantor to, take such action from time to time as shall be
necessary to ensure that each Subsidiary Guarantor is a wholly owned Subsidiary.


(c)    Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors to, take
such action from time to time (including filing appropriate Uniform Commercial
Code financing statements and executing and delivering such assignments,
security agreements and other instruments) as shall be reasonably requested by
the Administrative Agent:


(i)    to create, in favor of the Collateral Agent for the benefit of the
Lenders (and any affiliate thereof that is a party to any Hedging Agreement
entered into with the Borrower) and the holders of any Secured Longer-Term
Indebtedness, perfected security interests and Liens in the Collateral; provided
that any such security interest or Lien shall be subject to the relevant
requirements of the Security Documents; provided further, that in the case of
any Collateral consisting of voting stock of any Controlled Foreign Corporation,
such security interest shall be limited to 65% of the issued and outstanding
voting stock of such Controlled Foreign Corporation;


(ii)    in the case of any Portfolio Investment consisting of a Bank Loan that
does not constitute all of the credit extended to the underlying borrower under
the relevant underlying loan documents and an Unrestricted Subsidiary holds any
interest in the loans or other extensions of credit under such loan documents,
(x) cause such Unrestricted Subsidiary to be party to such underlying loan
documents as a “lender” having a direct interest (or a participation not
acquired from an Obligor) in such underlying loan documents and the extensions
of credit


(89)
    

--------------------------------------------------------------------------------

 


thereunder and (y) ensure that all amounts owing to such Obligor or Unrestricted
Subsidiary by the underlying borrower or other obligated party are remitted by
such borrower or obligated party directly to separate accounts of such Obligor
and such Unrestricted Subsidiary; and


(iii)    in the event that any Obligor is acting as an agent or administrative
agent under any loan documents with respect to any Bank Loan that does not
constitute all of the credit extended to the underlying borrower under the
relevant underlying loan documents, ensure that all funds held by such Obligor
in such capacity as agent or administrative agent is segregated from all other
funds of such Obligor and clearly identified as being held in an agency
capacity.


SECTION 5.09. Use of Proceeds


. The Borrower will use the proceeds of the Loans only for general corporate
purposes of the Borrower and its Subsidiaries, including the acquisition and
funding (either directly or through one or more wholly-owned Subsidiaries) of
leveraged loans, mezzanine loans, high-yield securities, convertible securities,
preferred stock, common stock and other Portfolio Investments; provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any of such proceeds. No part of the proceeds of any Loan will be
used in violation of applicable law or, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock. Margin Stock shall be purchased by the Obligors only with the proceeds of
Indebtedness not directly or indirectly secured by Margin Stock, or with the
proceeds of equity capital of the Borrower. Without limiting the foregoing, no
Obligor will directly or indirectly, use the proceeds of any Loans or Letters of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
SECTION 5.10. Status of BDC


. The Borrower shall at all times maintain its status as a “business development
company” under the Investment Company Act.
SECTION 5.11. Investment and Valuation Policies


. (a)    Investment Policy. The Borrower shall at all times be in compliance
with its Investment Policies, except to the extent that the failure to so comply
could not reasonably be expected to result in a Material Adverse Effect.


(90)
    

--------------------------------------------------------------------------------

 




(b)    Valuation Policy. The Borrower agrees that it shall not permit any
material amendment, modification or waiver of its Valuation Policy other than
any such amendment, modification or waiver that is (i) consistent in all
material respects with the valuation policies applied by Apollo Global
Management, LLC (as in effect from time to time) or (ii) necessary or desirable
in order to comply with GAAP or any applicable law, rule or regulation or
interpretation thereof; provided that it shall not be deemed a material
amendment to modify the Valuation Policy to provide for less than all (but at
least 35%) of Unquoted Investments to be valued using the assistance of an
Approved Third Party Appraiser.


SECTION 5.12. Portfolio Valuation and Diversification, Etc
.


(a)    Industry Classification Groups. For purposes of this Agreement, the
Borrower shall assign each Portfolio Investment to an Industry Classification
Group. To the extent the Borrower determines that any Portfolio Investment is
not correlated with the risks of other Portfolio Investments in an Industry
Classification Group set forth on Schedule VI or established by Moody’s, such
Portfolio Investment may be assigned by the Borrower to an Industry
Classification Group that is more closely correlated to such Portfolio
Investment.


(b)    Portfolio Valuation Etc.


(i)    Settlement Date Basis. For purposes of this Agreement, all determinations
of whether an investment is to be included as a Portfolio Investment shall be
determined on a settlement-date basis (meaning that any investment that has been
purchased will not be treated as a Portfolio Investment until such purchase has
settled, and any Portfolio Investment which has been sold will not be excluded
as a Portfolio Investment until such sale has settled), provided that no such
investment shall be included as a Portfolio Investment to the extent it has not
been paid for in full.


(ii)    Determination of Values. The Borrower will determine and conduct
reviews, as applicable, of the value to be assigned to each of its Portfolio
Investments as follows:


(A)    Quoted Investments—Valuation Methodology. With respect to Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available (“Quoted Investments”), the Borrower shall, not less frequently than
once each calendar week, determine the market value (i.e., the “Value”) of such
Portfolio Investments which shall, in each case, be determined in accordance
with one of the following methodologies (as selected by the Borrower):


(91)
    

--------------------------------------------------------------------------------

 




(w)    in the case of public and 144A securities, the average of the mean prices
as determined by two Approved Dealers or Approved Pricing Services selected by
the Borrower,
(x)    in the case of bank loans, the mean price as determined by one Approved
Dealer or Approved Pricing Service selected by the Borrower,
(y)    in the case of any Portfolio Investment traded on an exchange, the
closing price for such Portfolio Investment most recently posted on such
exchange, and
(z)    in the case of any other Portfolio Investment, the fair value thereof as
determined by an Approved Pricing Service; and
(B)    Unquoted Investments—Valuation Methodology. With respect to Portfolio
Investments for which market quotations are not readily available (“Unquoted
Investments”), the Borrower shall determine the market value (i.e., the “Value”)
of such Portfolio Investments quarterly in a manner consistent with its
valuation policy (as amended or otherwise modified from time to time in a manner
not prohibited by this Agreement, the “Valuation Policy”), including valuation
of at least 35% by value of all Unquoted Investments using the assistance of an
Approved Third Party Appraiser. The “Value” of any Unquoted Investment acquired
during a fiscal quarter shall be deemed to be equal to the cost of such Unquoted
Investment until such time as the value of such Unquoted Investment is
determined in accordance with the other provisions of this Section 5.12.


(C)    Internal Review. The Borrower shall conduct an internal review of the
aggregate value of the Portfolio Investments included in the Borrowing Base, and
of the Borrowing Base, at least once each calendar week which shall take into
account any events of which the Borrower has knowledge that materially affects
the aggregate value of the Portfolio Investments included in the Borrowing Base
or the Borrowing Base. If, based upon such weekly internal review, the Borrower
determines that a Borrowing Base Deficiency exists, then the Borrower shall,
within five Business Days as provided in Section 5.01(e), deliver a Borrowing
Base Certificate reflecting the new amount of the Borrowing Base and shall take
the actions, and make the payments and prepayments (and provide cover for
Letters of Credit), all as more specifically set forth in Section 2.10(c).




(92)
    

--------------------------------------------------------------------------------

 


(D)    Failure to Determine or Review Values. If the Borrower shall fail to
determine or review, as applicable, the value of any Portfolio Investment as at
any date pursuant to the requirements of the foregoing sub-clauses (A) through
(C), the “Value” of such Portfolio Investment as at such date shall be deemed to
be zero until such time as the value of such Portfolio Investment is otherwise
determined or reviewed, as applicable, in accordance herewith. The Borrower
shall use commercially reasonable efforts to determine the value of each
Portfolio Investment pursuant to the foregoing requirements no less frequently
than annually.


(iii)    Scheduled Testing of Values.


(A)    Each March 31, June 30, September 30 and December 31 of each calendar
year (or such other quarterly dates as are reasonably agreed by the Borrower and
the Administrative Agent, each a “Valuation Testing Date”) the Administrative
Agent through an independent valuation provider selected by the Administrative
Agent in its reasonable discretion (the “Independent Valuation Provider”) will
test the values as of such Valuation Testing Date determined pursuant to Section
5.12(b)(ii) above of those Portfolio Investments included in the Borrowing Base
selected by the Administrative Agent. The fair value of such Portfolio
Investments tested as of any Valuation Testing Date shall be at least equal to
the Tested Amount (as defined below); provided, however, in no event shall more
than 25% of the aggregate value of the Unquoted Investments in the Borrowing
Base be tested by the Independent Valuation Provider in respect of any
applicable Valuation Testing Date.


(B)    For purposes of this Agreement, the “Tested Amount” shall be equal to the
greater of: (i) an amount equal to (y) 125% of the Covered Debt Amount (as of
the applicable Valuation Testing Date) minus (z) the sum of the values of all
Quoted Investments included in the Borrowing Base (as of the applicable
Valuation Testing Date) and (ii) 10% of the aggregate value of all Unquoted
Investments included in the Borrowing Base.


(C)    With respect to any Portfolio Investment, if the value of such Portfolio
Investment determined pursuant to Section 5.12(b)(ii) is not more than the
lesser of (1) five (5) points more than the midpoint of the valuation range
(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Portfolio Investment is customarily quoted as a
percentage of par, otherwise this clause (1) shall not be applicable) and (2)
110% of the midpoint of the valuation range provided by the Independent
Valuation Provider, then the value for such Portfolio Investment determined in
accordance with Section 5.12(b)(ii) shall continue to be used as the “Value” for
purposes of


(93)
    

--------------------------------------------------------------------------------

 


this Agreement. If the value of any Portfolio Investment determined pursuant to
Section 5.12(b)(ii) is greater than the lesser of the values set forth in clause
(C)(1) and (2) (to the extent applicable), then for such Portfolio Investment,
the “Value” for purposes of this Agreement shall become the lesser of (x) the
highest value of the valuation range provided by the Independent Valuation
Provider, (y) five (5) points more than the midpoint of the valuation range
(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Portfolio Investment is customarily quoted as a
percentage of par, otherwise this clause (y) shall not be applicable) and (z)
110% of the midpoint of the valuation range provided by the Independent
Valuation Provider.


(iv)    Supplemental Testing of Values.


(A)    Notwithstanding the foregoing, the Administrative Agent, individually or
at the request of the Required Lenders, shall at any time have the right to
request, in its reasonable discretion, any Portfolio Investment included in the
Borrowing Base with a value determined pursuant to Section 5.12(b)(ii) to be
independently tested by the Independent Valuation Provider. There shall be no
limit on the number of such tests that may be requested by the Administrative
Agent in its reasonable discretion. If (x) the value determined pursuant to
Section 5.12(b)(ii) is less than the value determined by the Independent
Valuation Provider, then the value determined pursuant to Section 5.12(b)(ii)
shall continue to be used as the “Value” for purposes of this Agreement and (y)
if the value determined pursuant to Section 5.12(b)(ii) is greater than the
value determined by the Independent Valuation Provider and the difference
between such values is: (1) less than 5% of the value determined pursuant to
Section 5.12(b)(ii), then the value determined pursuant to Section 5.12(b)(ii)
shall become the “Value” for purposes of this Agreement; (2) between 5% and 20%
of the value determined pursuant to Section 5.12(b)(ii), then the “Value” of
such Portfolio Investment for purposes of this Agreement shall become the
average of the value determined pursuant to Section 5.12(b)(ii) and the value
determined by such Independent Valuation Provider; and (3) greater than 20% of
the value determined pursuant to Section 5.12(b)(ii), then the Borrower and the
Administrative Agent shall retain an additional third-party appraiser and, upon
the completion of such appraisal, the “Value” of such Portfolio Investment for
purposes of this Agreement shall become the average of the three valuations
(with the average of the Independent Valuation Provider’s value and the
Borrower’s value to be used as the “Value” until the third value is obtained).




(94)
    

--------------------------------------------------------------------------------

 


(B)    The Value of any Portfolio Investment for which the Independent Valuation
Provider’s value is used shall be the midpoint of the range (if any) determined
by the Independent Valuation Provider.


(v)    Generally Applicable Valuation Provisions.


(A)    The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted in the Borrower’s industry for valuing
Portfolio Investments of the type being valued and held by the Obligors. Other
procedures relating to the valuation will be reasonably agreed upon by the
Administrative Agent and the Borrower.


(B)    All valuations shall be on a settlement date basis. For the avoidance of
doubt, the value of any Portfolio Investment determined in accordance with any
provision of this Section 5.12 shall be the Value of such Portfolio Investment
for purposes of this Agreement until a new Value for such Portfolio Investment
is subsequently determined in good faith in accordance with this Section 5.12.


(C)    Subject to the last sentence of Section 9.03(a), the documented
out-of-pocket costs of any valuation reasonably incurred by the Administrative
Agent under this Section 5.12 shall be at the expense of the Borrower.


(D)    In addition, the values determined by the Independent Valuation Provider
shall be deemed to be “Information” hereunder and subject to Section 9.13
hereof.


(E)    The Administrative Agent shall provide a copy of the final results of any
valuation performed by the Independent Valuation Provider to any Lender promptly
upon such Lender’s request; provided, that without the consent of the Borrower,
no final report may be provided by the Administrative Agent to the Lenders prior
to the earlier of the date that the Borrower delivers its financial statements
for the related period and the date on which the Borrower is required to so
deliver such financial statements pursuant to Section 5.01(a) or (b).


(F)    The foregoing valuation procedures shall only be required to be used for
purposes of calculating the Borrowing Base and shall not be required to be
utilized by the Borrower for any other purpose, including, without limitation,
the delivery of financial statements or valuations required under ASC820 or the
Investment Company Act.




(95)
    

--------------------------------------------------------------------------------

 


(G)    All tests by the Independent Valuation Provider shall be conducted in a
manner not disruptive to the business of the Borrower. The Administrative Agent
shall notify the Borrower of its receipt of the final results of any such test
promptly upon its receipt thereof and shall provide a copy of such results and
the related report to the Borrower promptly upon the Borrower’s request.


(c)    Investment Company Diversification Requirements. The Borrower will, and
will cause its Subsidiaries (other than Unrestricted Subsidiaries that are
exempt from the Investment Company Act) at all times to collectively comply in
all material respects with any portfolio diversification and similar
requirements set forth in the Investment Company Act that are applicable to
business development companies and (ii) subject to applicable grace periods set
forth in the Code so long as it intends to qualify as a RIC, comply with the
portfolio diversification and similar requirements set forth in the Code
applicable to RIC’s.
SECTION 5.13. Calculation of Borrowing Base
. For purposes of this Agreement, the “Borrowing Base” shall be determined, as
at any date of determination, as the sum of the Advance Rates of the Value of
each Portfolio Investment (excluding any cash held by the Administrative Agent
pursuant to Section 2.05(k)), provided that:


(a)    the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments included in the Borrowing Base of all issuers (other than
Merx Aviation Finance LLC (“Merx”)) in a consolidated group of corporations or
other entities in accordance with GAAP exceeding 6% of the aggregate Value of
all Portfolio Investments in the Collateral Pool as of the end of the most
recent quarter, shall be 50% of the otherwise applicable Advance Rate;


(b)    the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments included in the Borrowing Base of all issuers (other than
Merx) in a consolidated group of corporations or other entities in accordance
with GAAP exceeding 12% of the aggregate Value of all Portfolio Investments in
the Collateral Pool as of the end of the most recent quarter shall be 0%;


(c)    the Advance Rate applicable to that portion of the aggregate Value of the
Obligors’ investments in Merx included in the Borrowing Base and any other
issuers in the same consolidated group of corporations or other entities, as
Merx, in accordance with GAAP exceeding 15% of the aggregate Value of all
Portfolio Investments in the Collateral Pool as of the end of the most recent
quarter shall be 0%;


(d)    the Advance Rate applicable to that portion of the aggregate Value of the
Obligors’ investments included in the Borrowing Base in (i) common equity and
warrants, (ii) Non-Performing First Lien Bank Loans, (iii) Non-


(96)
    

--------------------------------------------------------------------------------

 


Performing High Yield Securities, (iv) Non-Performing Mezzanine Investments, (v)
Non-Performing Second Lien Bank Loans, (vi) Performing Non-Cash Pay High Yield
Securities, and (vii) Performing Non-Cash Pay Mezzanine Investments shall be 0%
to the extent necessary so that no more than 20% of the Borrowing Base is
attributable to such investments;


(e)    the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments included in the Borrowing Base in any single Industry
Classification Group that exceeds 25% of the aggregate Value of all Portfolio
Investments in the Collateral Pool as of the end of the most recent quarter
shall be 0%, provided that, with respect to the Portfolio Investments in a
single Industry Classification Group from time to time designated by the
Borrower to the Administrative Agent, such 25% figure shall be increased to 30%
and, accordingly, only to the extent that the Value for such single Industry
Classification Group exceeds 30% of the aggregate Value of all Portfolio
Investments in the Collateral Pool as of the end of the most recent quarter
shall the Advance Rate applicable to such excess Value be 0%;


(f)    no Portfolio Investment may be included in the Borrowing Base until such
time as such Portfolio Investment has been Delivered (as defined in the
Guarantee and Security Agreement) to the Collateral Agent, and then only for so
long as such Portfolio Investment continues to be Delivered as contemplated
therein; provided that in the case of any Portfolio Investment in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing, such Portfolio Investment may be included
in the Borrowing Base so long as all remaining actions to complete Delivery are
satisfied within seven days of such inclusion (provided that voting stock of any
Controlled Foreign Corporation in excess of 65% of the issued and outstanding
voting stock of such Controlled Foreign Corporation shall not be included as a
Portfolio Investment for purposes of calculating the Borrowing Base);


(g)    the Advance Rate applicable to the Borrower’s investments (other than
Lien Restricted Investments) in any Unrestricted Subsidiary and Non-Consolidated
Subsidiary shall be 0%; and


(h)    the Advance Rate applicable to that portion of the aggregate Value of the
Borrower’s investments in Lien Restricted Investments shall be 0% to the extent
necessary so that no more than 2% of the Borrowing Base is attributable to such
investments.
    
As used herein, the following terms have the following meanings:


“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13, the following percentages with respect to such
Portfolio Investment:


(97)
    

--------------------------------------------------------------------------------

 




Portfolio Investment    Quoted    Unquoted


Cash, Cash Equivalents and
Short-Term U.S. Government Securities    100%    n.a.
Long-Term U.S. Government Securities    95%    n.a.
Performing First Lien Bank Loans    85%    75%
Performing Second Lien Bank Loans    75%    65%
Performing Cash Pay High Yield Securities    70%    60%
Performing Cash Pay Mezzanine Investments    65%    55%
Performing Non-Cash Pay High Yield Securities    60%    50%
Performing Non-Cash Pay Mezzanine Investments    55%    45%
Non-Performing First Lien Bank Loans    45%    45%
Non-Performing Second Lien Bank Loans    40%    35%
Non-Performing High Yield Securities    30%    30%
Non-Performing Mezzanine Investments    30%    25%
Performing Common Equity*    30%    20%
Non-Performing Common Equity    0%    0%
Structured Finance Obligations and Finance Leases    0%    0%


“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally documented under a loan or credit facility.


“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.


“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.


“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.


“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.


“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.


(98)
    

--------------------------------------------------------------------------------

 




“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one year from the applicable date of determination.


“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to Rule
144A under the Securities Act (or any successor provision thereunder), (d) that
are not Cash Equivalents and (e) contractually subordinated in right of payment
to other debt of the same issuer.


“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.


“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.


“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.


“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.


“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.


“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.


“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.


“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.




(99)
    

--------------------------------------------------------------------------------

 


“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing. In addition,
notwithstanding the Borrower’s treatment of its investment in Merx Aviation
Finance LLC for any other purpose, such investment shall be treated as Unquoted
Performing Common Equity for purposes of this Agreement.


“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.


“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.


“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.


“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.


“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.


“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.


“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.


“Securities Act” means the United States Securities Act of 1933, as amended.


“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one year of the applicable date of determination.


(100)
    

--------------------------------------------------------------------------------

 




“Structured Finance Obligations and Finance Leases” means any obligation issued
by a special purpose vehicle and secured directly by, referenced to, or
representing ownership of, a pool of receivables or other financial assets of
any obligor, including collateralized debt obligations and mortgaged-backed
securities, or any finance lease. For the avoidance of doubt, if an obligation
satisfies this definition, such obligation shall not (a) qualify as any other
category of Portfolio Investment or (b) be included in the Borrowing Base.


“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of the Credit Agreement.


“Value” means, with respect to any Portfolio Investment, the most recent value
as determined pursuant to Section 5.12.




ARTICLE VI

NEGATIVE COVENANTS


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Indebtedness
. The Borrower will not, nor will it permit any other Obligor to, create, incur,
assume or permit to exist any Indebtedness, except:


(a)    Indebtedness created hereunder or under any other Loan Document;


(b)    Permitted Indebtedness, Other Secured Indebtedness and Special Unsecured
Longer-Term Indebtedness in an aggregate outstanding amount that, (i) in each
case, taken together with other then outstanding Indebtedness permitted under
clauses (a), (g), (i), (j) and (k) of this Section 6.01, does not exceed the
amount required to comply with the provisions of Section 6.07(b) and (ii) in the
case of Secured Longer-Term Indebtedness and Special Unsecured Longer-Term
Indebtedness, taken together with applicable Indebtedness permitted under
clauses (a), (g), (i), (j) and (k) of this Section 6.01 does not result in the
Covered Debt Amount exceeding the Borrowing Base; provided that in no event
shall the aggregate amount of all such Special Unsecured Longer-Term
Indebtedness taken together with all Unsecured Shorter-Term Indebtedness
permitted under clause (i) of this Section 6.01 exceed $500,000,000 at any one
time outstanding; provided


(101)
    

--------------------------------------------------------------------------------

 


further, that for purposes of compliance with clause (ii) hereof only the
portion of Special Unsecured Longer-Term Indebtedness in excess of $400,000,000
shall be included in the calculation of the Covered Debt Amount;


(c)    Other Permitted Indebtedness;


(d)    Indebtedness of one Obligor to another Obligor;


(e)    repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;


(f)    obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;


(g)    other Indebtedness (including the amortizing portion of any Secured
Longer-Term Indebtedness in excess of 1% per annum described in part (a) of the
definition thereof) in an aggregate outstanding amount not exceeding the
Additional Debt Amount (determined at the time of the incurrence of such
Indebtedness and, in the case of any interest paid-in-kind, determined at the
time such interest is added to the outstanding principal amount of such
Indebtedness) and that (i) taken together with other then-outstanding
Indebtedness, does not exceed the amount required to comply with the provisions
of Section 6.07(b) and (ii) taken together with applicable Indebtedness
permitted under clauses (a), (b), (i), (j) and (k) of this Section 6.01, does
not result in the Covered Debt Amount exceeding the Borrowing Base, so long as
no Default or Event of Default shall have occurred or be continuing after giving
effect to the incurrence of such other Indebtedness;


(h)    obligations (including Guarantees) in respect of Standard Securitization
Undertakings;


(i)    at any time, Unsecured Shorter-Term Indebtedness in an aggregate
principal amount not exceeding $300,000,000 at any one time outstanding that,
(i) taken together with other then outstanding Indebtedness, does not exceed the
amount required to comply with the provisions of Section 6.07(b), and (ii) taken
together with applicable Indebtedness permitted under clauses (a), (b), (g), (j)
and (k) of this Section 6.01, does not result in the Covered Debt Amount
exceeding the Borrowing Base, so long as no Default or Event of Default shall
have occurred or be continuing after giving effect to the incurrence of such
Unsecured Shorter-Term Indebtedness; provided that in no event shall the
aggregate amount of all such Unsecured Shorter-Term Indebtedness taken together
with all Special Unsecured Longer-Term Indebtedness permitted under clause (b)
of this Section 6.01 exceed $500,000,000 at any one time outstanding;




(102)
    

--------------------------------------------------------------------------------

 


(j)    Indebtedness outstanding on the date hereof and listed on Schedule III;
and


(k)    Indebtedness consisting of Non-Recourse SBIC Guarantees.


SECTION 6.02. Liens
. The Borrower will not, nor will it permit any other Obligor to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
(a)    any Lien on any property or asset of the Borrower existing on the date
hereof and set forth in Part B of Schedule II, provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any other Obligor
and (ii) any such Lien shall secure only those obligations which it secures on
the date hereof and extensions, renewals and replacements thereof that do not
increase the principal amount thereof;
(b)    Liens created pursuant to the Security Documents;
(c)    Liens on Special Equity Interests included in the Portfolio Investments
of the Borrower but only to the extent securing obligations in the manner
provided in the definition of “Special Equity Interests” in Section 1.01;
(d)    Liens securing Indebtedness or other obligations in an aggregate
principal amount not exceeding the Additional Debt Amount at any one time
outstanding (which may cover Portfolio Investments, but only to the extent
released from, or otherwise not covered by, the Lien in favor of the Collateral
Agent in accordance with the requirements of Section 10.03 of the Guarantee and
Security Agreement or, if designated by the Borrower as “Designated
Indebtedness” in accordance with the Guarantee and Security Agreement, may be
secured on a pari passu basis by the Lien of the Security Documents), so long as
at the time thereof the aggregate amount of applicable Indebtedness permitted
under clauses (a), (b), (g), (i), (j) and (k) of Section 6.01, does not result
in (i) the Covered Debt Amount exceeding the Borrowing Base or (ii) a failure to
comply with the provisions of Section 6.07(b);
(e)    Permitted Liens;


(f)    Liens on investments and other interests of an Obligor in any
Unrestricted Subsidiary or Non-Consolidated Subsidiary and proceeds thereof (any
such Lien pursuant to this clause (f), an “Excluded Entity Lien”) but only to
the extent that at the time any such Lien is granted, investments in
Unrestricted Subsidiaries and Non-Consolidated Subsidiaries representing at
least 75% of the aggregate value of the Borrower’s and all Subsidiaries’
investments in all Unrestricted Subsidiaries or Non-Consolidated Subsidiaries
(calculated in


(103)
    

--------------------------------------------------------------------------------

 


accordance with the last sentence of this Section 6.02) are held directly by
Obligors and are not subject to an Excluded Entity Lien;


(g)    Liens on Cash or Cash Equivalents securing obligations pursuant to
permitted Swap Agreements having a Swap Termination Value not in excess of
$50,000,000 in aggregate (it being understood that such Cash or Cash Equivalents
shall not be required to be subject to any account control agreement and shall
not be included in the Borrowing Base); and


(h)    Liens on an Obligor’s Equity Interests in any SBIC Subsidiary created in
favor of the SBA.


For purposes of testing the value of the Borrower’s and its Subsidiaries’
investments in all Unrestricted Subsidiaries and Non-Consolidated Subsidiaries
in connection with any Excluded Entity Lien or Excluded Entity Transfer, such
calculation shall be made without duplication of direct and indirect investments
and determined as of the most recently delivered financial statements (but shall
include the amount of any such new investment made, and exclude the amount of
any such investment sold, after the date of such financial statements) and shall
disregard the amount of any direct leverage in any such investment.
SECTION 6.03. Fundamental Changes
. The Borrower will not, nor will it permit any other Obligor to, enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution). The Borrower will
not, nor will it permit any other Obligor to, acquire any business or property
from, or capital stock of, or be a party to any acquisition of, any Person,
except for purchases or acquisitions of Portfolio Investments and other assets
in the normal course of the day-to-day business activities of the Borrower and
its Subsidiaries and not in violation of the terms and conditions of this
Agreement or any other Loan Document. The Borrower will not, nor will it permit
any other Obligor to, convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, any part of its assets, whether now
owned or hereafter acquired, but excluding (x) assets sold or disposed of in the
ordinary course of business (including to make expenditures of cash in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries) (other than the transfer not made in accordance with the following
clause (y) or (z) of Portfolio Investments to Unrestricted Subsidiaries or
Non-Consolidated Subsidiaries), (y) subject to the provisions of clause (d)
below, Portfolio Investments (to the extent not otherwise included in clause (x)
of this Section) and (z) subject to the provisions of clause (e) below, any
Obligor’s ownership interest in any Unrestricted Subsidiary or Non-Consolidated
Subsidiary.


Notwithstanding the foregoing provisions of this Section:


(a)    any Subsidiary Guarantor may be merged or consolidated with or into the
Borrower or any other Subsidiary Guarantor; provided that if any such


(104)
    

--------------------------------------------------------------------------------

 


transaction shall be between a Subsidiary Guarantor and a wholly owned
Subsidiary Guarantor, the wholly owned Subsidiary Guarantor shall be the
continuing or surviving corporation;


(b)    any Obligor may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or any
wholly owned Subsidiary Guarantor of the Borrower;


(c)    the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of (including by way of consolidation or
merger) (i) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower or (ii) so long as such transaction results in an Obligor receiving the
proceeds of such disposition, to any other Person, provided that in the case of
this clause (ii) if such Subsidiary is a Subsidiary Guarantor or holds any
Portfolio Investments, the Borrower would not have been prohibited from
disposing of any such Portfolio Investments to such other Person under any other
term of this Agreement;


(d)    the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than direct ownership interests in Unrestricted Subsidiaries
or Non-Consolidated Subsidiaries) to an Unrestricted Subsidiary or
Non-Consolidated Subsidiary so long as (i) immediately after giving effect to
such sale, transfer or other disposition (and any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness) the Covered Debt Amount does not exceed the Borrowing Base and the
Borrower delivers a certificate of a Financial Officer to such effect to the
Administrative Agent and (ii) either (x) the amount of any excess availability
under the Borrowing Base immediately prior to such sale, transfer or other
disposition is not diminished as a result of such sale, transfer or other
disposition or (y) the Borrowing Base immediately after giving effect to such
sale, transfer or other disposition is at least 110% of the Covered Debt Amount;


(e)    the Obligors may sell, transfer or otherwise dispose of investments and
other interests in any Unrestricted Subsidiary or Non-Consolidated Subsidiary to
any Person (any such sale, transfer or disposition pursuant to this clause (e),
an “Excluded Entity Transfer”); provided that no such sale, transfer or other
disposition shall be made to any Subsidiary that is not an Obligor, unless
immediately after giving effect to such sale, transfer or other disposition, the
Borrower’s and its Subsidiaries’ investments in Unrestricted Subsidiaries and
Non-Consolidated Subsidiaries representing at least 75% of the aggregate value
of investments in Unrestricted Subsidiaries and Non-Consolidated Subsidiaries
(calculated as set forth in the last sentence of Section 6.02) are held directly
by Obligors and not subject to an Excluded Entity Lien; provided further, that,
notwithstanding that a transfer may not satisfy such 75% requirement, such


(105)
    

--------------------------------------------------------------------------------

 


transfer shall nevertheless be permitted if it is required by law, rule,
regulation or interpretive position of the Securities and Exchange Commission;


(f)    the Borrower may merge or consolidate with, or acquire all or
substantially all of the assets of, any other Person so long as (i) the Borrower
is the continuing or surviving entity in such transaction and (ii) at the time
thereof and after giving effect thereto, no Default shall have occurred or be
continuing;


(g)    the Obligors may sell, lease, transfer or otherwise dispose of equipment
or other property or assets that do not consist of Portfolio Investments so long
as the aggregate amount of all such sales, leases, transfer and dispositions
does not exceed $25,000,000 in any fiscal year; and


(h)    the Borrower or the other Obligors may dissolve or liquidate (i) any
Subsidiary that does not own, legally or beneficially, assets (including without
limitation, Portfolio Investments) which in aggregate have a value of $1,000,000
or more at such time of dissolution or liquidation or (ii) any SBIC Subsidiary;
provided that no portion of any Indebtedness or any other obligations
(contingent or otherwise) of such SBIC Subsidiary (a) is, or would as a result
of dissolution or liquidation hereunder become, recourse to or obligate the
Borrower or any other Obligor (other than any SBIC Subsidiary) in any way, or
(b) subjects, or would as a result of dissolution or liquidation hereunder
subject, any property of the Borrower or any other Obligor (other than any SBIC
Subsidiary) to the satisfaction of such Indebtedness;


provided that in no event shall the Borrower enter into any transaction of
merger or consolidation or amalgamation, or effect any internal reorganization,
if the surviving entity would be organized under any jurisdiction other than a
jurisdiction of the United States.
SECTION 6.04. Investments


. The Borrower will not, nor will it permit any other Obligor to, acquire, make
or enter into, or hold, any Investments except:


(a)    operating deposit accounts with banks;


(b)    Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;


(c)    Swap Agreements entered into in the ordinary course of any Obligor’s
financial planning and not for speculative purposes;


(d)    Investments by the Borrower and the other Obligors to the extent such
Investments are permitted under the Investment Company Act and the


(106)
    

--------------------------------------------------------------------------------

 


Borrower’s Investment Policies; provided that, if such Investment is in an
Unrestricted Subsidiary or Non-Consolidated Subsidiary, then (i) immediately
after giving effect to such Investment (and any concurrent acquisitions of
Portfolio Investments in the Borrowing Base or payment of outstanding
Indebtedness), the Covered Debt Amount does not exceed the Borrowing Base and
(ii) either (x) the amount of any excess availability under the Borrowing Base
immediately prior to such Investment is not diminished as a result of such
Investment or (y) the Borrowing Base immediately after giving effect to such
Portfolio Investment is at least 110% of the Covered Debt Amount; and


(e)    additional Investments up to but not exceeding $75,000,000 in the
aggregate.


For purposes of clause (e) of this Section 6.04, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment, provided that in no
event shall the aggregate amount of such Investment be deemed to be less than
zero; the amount of an Investment shall not in any event be reduced by reason of
any write‑off of such Investment nor increased by any increase in the amount of
earnings retained in the Person in which such Investment is made that have not
been dividended, distributed or otherwise paid out.
SECTION 6.05. Restricted Payments
. The Borrower will not, nor will it permit any other Obligor to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that the Borrower may declare and pay:


(a)    dividends with respect to the capital stock of the Borrower to the extent
payable in additional shares of the Borrower’s stock, which may include a
combination of cash and stock; provided that such cash dividend would otherwise
be permitted pursuant to another clause of this Section;


(b)    so long as the Borrower intends to qualify as a RIC under the Code,
dividends and distributions in either case in cash or other property (excluding
for this purpose the Borrower’s common stock) in any taxable year of the
Borrower (or for such year under Section 855 of the Code) in amounts not to
exceed the amount that is estimated in good faith by the Borrower to be required
to (i) reduce to zero for such taxable year or for the previous taxable year,
its investment company taxable income (within the meaning of section 852(b)(2)
of the Code, and reduce to zero the tax imposed by section 852(b)(3) of the
Code, and (ii) avoid federal excise taxes for such taxable year imposed by
section 4982 of the Code;




(107)
    

--------------------------------------------------------------------------------

 


(c)    so long as the Borrower intends to qualify as RIC under the Code,
dividends and distributions in each case in cash or other property (excluding
for this purpose the Borrower’s common stock) in addition to the dividends and
distributions permitted under the foregoing clauses (a) and (b), so long as on
the date of such Restricted Payment and after giving effect thereto:


(i)    no Default shall have occurred and be continuing; and


(ii)    the aggregate amount of Restricted Payments made during any taxable year
(or for such year under Section 855 of the Code) of the Borrower after the date
hereof under this clause (c) shall not exceed the sum of (x) an amount equal to
10% of the taxable income of the Borrower for such taxable year determined under
section 852(b)(2) of the Code, but without regard to subparagraphs (A), (B) or
(D) thereof, minus (y) the amount, if any, by which dividends and distributions
made during such taxable year (or for such year under Section 855 of the Code)
pursuant to the foregoing clause (b) (whether in respect of such taxable year or
the previous taxable year) based upon the Borrower’s estimate of taxable income
exceeded the actual amounts specified in subclauses (i) and (ii) of such
foregoing clause (b) for such taxable year; and


(d)    other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Covered Debt Amount
does not exceed 90% of the Borrowing Base and (y) no Default shall have occurred
and be continuing and (ii) on the date of such other Restricted Payment the
Borrower delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate as at such date demonstrating compliance with subclause (x) after
giving effect to such Restricted Payment. For purposes of preparing such
Borrowing Base Certificate, (A) the Value of any Quoted Investment shall be the
most recent quotation available for such Portfolio Investment and (B) the value
of any Unquoted Investment shall be the Value set forth in the Borrowing Base
Certificate most recently delivered by the Borrower to the Administrative Agent
and the Lenders pursuant to Section 5.01(d), provided that the Borrower shall
reduce the Value of any Portfolio Investment referred to in this sub-clause (B)
to the extent necessary to take into account any events of which the Borrower
has knowledge that adversely affect the value of such Portfolio Investment.


Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary Guarantor to (i) the Borrower or any other Subsidiary Guarantor
or (ii) on a pro rata basis, any class of its equity holders.
SECTION 6.06. Certain Restrictions on Subsidiary Guarantors
. The Borrower will not permit any Subsidiary Guarantor to enter into or suffer
to exist any indenture, agreement, instrument or other arrangement (other than
the Loan Documents or any indenture, agreement, instrument or other arrangement
entered into in


(108)
    

--------------------------------------------------------------------------------

 


connection with Indebtedness permitted under Section 6.01 to the extent any such
indenture, agreement, instrument or other arrangement does not prohibit or
restrain, in each case in any material respect, or impose materially adverse
conditions upon, the requirements applicable to the Subsidiaries of the Borrower
under the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the declaration or payment of dividends, the making
of loans, advances, guarantees or Investments or the sale, assignment, transfer
or other disposition of property by any Obligor; provided that the foregoing
shall not apply to (i) indentures, agreements, instruments or other arrangements
pertaining to other Indebtedness permitted hereby so long as it is not, in the
Borrower’s good faith judgment, materially more restrictive or burdensome in
respect of the foregoing activities than the Loan Documents (provided that such
restrictions would not adversely affect the exercise of rights or remedies of
the Administrative Agent or the Lenders hereunder or under the Security
Documents or restrict any Obligor in any manner from performing its obligations
under the Loan Documents) and (ii) indentures, agreements, instruments or other
arrangements pertaining to any lease, sale or other disposition of any asset
permitted by this Agreement or any Lien permitted by this Agreement on such
asset so long as the applicable restrictions only apply to the assets subject to
such lease, sale, other disposition or Lien.
SECTION 6.07. Certain Financial Covenants.


(a)    Minimum Shareholders’ Equity. The Borrower will not permit Shareholders’
Equity as at the last day of any fiscal quarter of the Borrower to be less than
the greater of (i) 40% of the total assets of the Borrower and its Subsidiaries
as at the last day of such fiscal quarter (determined on a consolidated basis,
without duplication, in accordance with GAAP, but excluding that portion of
total assets attributable to any minority interests in the Borrower’s
Subsidiaries) and (ii) $870,000,000 plus 25% of the net proceeds of the sale of
common Equity Interests by the Borrower after the Restatement Effective Date.


(b)    Asset Coverage Ratio. The Borrower will not permit the Asset Coverage
Ratio to be less than 2.00 to 1 at any time.
SECTION 6.08. Transactions with Affiliates
. The Borrower will not, and will not permit any of its Subsidiaries to enter
into any transactions with any of its Affiliates, even if otherwise permitted
under this Agreement, except (a) transactions in the ordinary course of business
at prices and on terms and conditions not less favorable in any material respect
to the Borrower or such Subsidiary than could reasonably be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its Subsidiaries not involving any other Affiliate,
(c) Restricted Payments permitted by Section 6.05, (d) the transactions provided
in the Affiliate Agreements, (e) transactions described on Schedule V, (f)
transactions between an Unrestricted Subsidiary and an Affiliate thereof that is
not an Obligor or (g) any Investment that results in the creation of an
Affiliate.


(109)
    

--------------------------------------------------------------------------------

 


SECTION 6.09. Lines of Business
. The Borrower will not, nor will it permit any of its Subsidiaries (other than
Unrestricted Subsidiaries) to, engage to any material extent in any business
other than in accordance with its Investment Policies.
SECTION 6.10. No Further Negative Pledge
. The Borrower will not, and will not permit any other Obligor to, enter into
any agreement, instrument, deed or lease which prohibits or limits in any
material respect the ability of any Obligor to create, incur, assume or suffer
to exist any Lien upon any of its properties, assets or revenues, whether now
owned or hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the following:
(a) this Agreement and the other Loan Documents; (b) covenants in documents
creating Liens permitted by Section 6.02 prohibiting further Liens on the assets
encumbered thereby; (c) customary restrictions contained in leases not subject
to a waiver; (d) any such agreement that imposes such restrictions on
investments or other interests in Unrestricted Subsidiaries or Non-Consolidated
Subsidiaries (but no other assets of any Obligor)and (e) any other agreement
that does not restrict in any manner (directly or indirectly) Liens created
pursuant to the Loan Documents on any Collateral securing the “Secured
Obligations” under and as defined in the Guarantee and Security Agreement and
does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Obligor to secure the Loans or any Hedging Agreement.
SECTION 6.11. Modifications of Longer-Term Documents
. The Borrower will not consent to any modification, supplement or waiver of


(a)    any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness, Other Secured
Indebtedness or Unsecured Longer-Term Indebtedness that would result in such
Indebtedness not meeting the requirements of the definition of “Secured
Longer-Term Indebtedness”, “Other Secured Indebtedness” and “Unsecured
Longer-Term Indebtedness”, as applicable, set forth in Section 1.01 of this
Agreement, unless (i) in the case of Secured Longer-Term Indebtedness or Other
Secured Indebtedness, such Indebtedness would have been permitted to be incurred
as Secured Shorter-Term Indebtedness at the time of such modification,
supplement or waiver and the Borrower so designates such Indebtedness as
“Secured Shorter-Term Indebtedness” (whereupon such Indebtedness shall be deemed
to constitute “Secured Shorter-Term Indebtedness” for all purposes of this
Agreement) and (ii) in the case of Unsecured Longer-Term Indebtedness, such
Indebtedness would have been permitted to be incurred as Unsecured Shorter-Term
Indebtedness at the time of such modification, supplement or waiver and the
Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement) or




(110)
    

--------------------------------------------------------------------------------

 


(b)    any of the Affiliate Agreements, unless such modification, supplement or
waiver is not materially less favorable to the Borrower than could be obtained
on an arm’s‑length basis from unrelated third parties, in each case, without the
prior consent of the Administrative Agent (with the approval of the Required
Lenders).
SECTION 6.12. Payments of Longer-Term Indebtedness
. The Borrower will not, nor will it permit any other Obligor to, purchase,
redeem, retire or otherwise acquire for value, or set apart any money for a
sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of, or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, any
Secured Longer-Term Indebtedness, Other Secured Indebtedness, Unsecured
Longer-Term Indebtedness or any other Indebtedness (other than (i) the
refinancing of Secured Longer-Term Indebtedness, Other Secured Indebtedness or
Unsecured Longer-Term Indebtedness with Indebtedness permitted under
Section 6.01, or (ii) with the proceeds of any issuance of Equity Interests),
except for (a) regularly scheduled payments, prepayments or redemptions of
principal and interest in respect thereof required pursuant to the instruments
evidencing such Indebtedness and the payment when due of the types of fees and
expenses that are customarily paid in connection with such Indebtedness (it
being understood that (w) the conversion features into Permitted Equity
Interests under convertible notes, (x) the triggering of such conversion and/or
settlement thereof solely with Permitted Equity Interests and (y) any cash
payment on account of interest or expenses on such convertible notes made by the
Borrower in respect of such triggering and/or settlement thereof, shall be
permitted under this clause (a)), (b) payments and prepayments of Secured
Longer-Term Indebtedness in order to comply with requirements of
Section 2.10(c), (c) Specified Debt Payments permitted to be made under Section
6.13, and (d) other payments and prepayments so long as (i) no Default or Event
of Default has occurred and is continuing and (ii) if such payment or prepayment
were treated as a “Restricted Payment” for the purposes of determining
compliance with Section 6.05(d), such payment or prepayment would be permitted
to be made under Section 6.05(d); provided that, in the case of the foregoing
clauses (a) and (c), in no event shall any Obligor be permitted to so prepay or
settle (whether as a result of a mandatory redemption, conversion or otherwise)
any such Indebtedness, including any cash settlement of convertible debt, if
after giving effect thereto, the Covered Debt Amount would exceed the Borrowing
Base.


SECTION 6.13. Specified Debt
. The Borrower will not, nor will it permit any of its Subsidiaries to:


(a)    make any Specified Debt Payment at any time, provided that the Borrower
may make a Specified Debt Payment described in clause (a) of the definition of
Specified Debt Payment if (i) such Specified Debt Payment does not exceed the
then fair value (which fair value shall include reasonable fees and premiums
payable in connection therewith) as reasonably determined by the Borrower of the
Specified Debt purchased, redeemed, retired or otherwise acquired thereby, (ii)
at the time of and immediately after


(111)
    

--------------------------------------------------------------------------------

 


giving effect to such Specified Debt Payment, no Default shall have occurred and
be continuing and (iii) if such Specified Debt Payment were treated as a
“Restricted Payment” for the purposes of determining compliance with Section
6.05, such Specified Debt Payment would be permitted to be made under Section
6.05; and


(b)    create, incur, assume or permit to exist any Lien securing any Specified
Debt at any time.


ARTICLE VII

EVENTS OF DEFAULT


If any of the following events (“Events of Default”) shall occur and be
continuing:


(a)    the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as contemplated by Section 2.05(k);


(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;


(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect;


(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence) or Sections 5.08(a) and (b) or in Article VI or any Obligor shall
default in the performance of any of its obligations contained in Section 7 of
the Guarantee and Security Agreement or (ii) Sections 5.01(d) and (e) or 5.02
and such failure shall continue unremedied for a period of five or more days
after notice thereof by the Administrative Agent (given at the request of any
Lender) to the Borrower;




(112)
    

--------------------------------------------------------------------------------

 


(e)    a Borrowing Base Deficiency shall occur and continue unremedied for a
period of five or more Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency pursuant to Section
5.01(e), provided that it shall not be an Event of Default hereunder if the
Borrower shall present the Administrative Agent with a reasonably feasible plan
to enable such Borrowing Base Deficiency to be cured within 30 Business Days
(which 30-Business Day period shall include the five Business Days permitted for
delivery of such plan), so long as such Borrowing Base Deficiency is cured
within such 30-Business Day period;


(f)    the Borrower or any Obligor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b), (d) or (e) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;


(g)    the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account (other than with respect to payments of principal) any applicable
grace periods;


(h)    any event or condition occurs that (i) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (ii) shall continue
unremedied for any applicable period of time sufficient to enable or permit the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (for the avoidance of doubt, other than as permitted under Section 6.12
and that is not a result of a breach, default or other violation or failure in
respect of such Material Indebtedness by the Borrower or any of its Subsidiaries
and, after giving effect to any applicable grace period), unless, in the case of
this clause (ii), such event or condition is no longer continuing or has been
waived in accordance with the terms of such Material Indebtedness such that the
holder or holders thereof or any trustee or agent on its or their behalf are no
longer enabled or permitted to cause such Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (h) shall not apply
to (1) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or (2)
convertible debt that becomes due as a result of a conversion or redemption
event provided such conversion, repurchase or redemption is settled only with
Permitted Equity Interests (other than interest and expenses, which may be paid
in cash);




(113)
    

--------------------------------------------------------------------------------

 


(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary) or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries (or group of Subsidiaries that if consolidated would constitute a
Significant Subsidiary) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed and unstayed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered;


(j)    the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Significant Subsidiaries (or group of Subsidiaries that if consolidated
would constitute a Significant Subsidiary) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;


(k)    the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;


(l)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and (i) the same shall remain
undischarged for a period of 30 consecutive days following the entry of such
judgment during which 30-day period such judgment shall not have been vacated,
stayed, discharged or bonded pending appeal, or liability for such judgment
amount shall not have been admitted by an insurer of reputable standing, or (ii)
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any of its Subsidiaries to enforce any such
judgment;




(114)
    

--------------------------------------------------------------------------------

 


(m)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;


(n)    a Change in Control shall occur;


(o)    Apollo Investment Management or any Affiliate of Apollo Investment
Management that is organized under the laws of a jurisdiction located in the
United States of America and in the business of managing or advising clients
shall cease to be the investment advisor for the Borrower;


(p)    the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments intended to be included in the Borrowing Base,
having an aggregate Value in excess of 5% of the aggregate Value of all
Portfolio Investments, not be valid and perfected (to the extent perfection by
filing, registration, recordation, possession or control is required herein or
therein) in favor of the Administrative Agent, free and clear of all other Liens
(other than Liens permitted under Section 6.02 or under the respective Security
Documents); provided that if such default is as a result of any action of the
Administrative Agent or Collateral Agent or a failure of the Administrative
Agent or Collateral Agent to take any action within its control, such default
shall continue unremedied for a period of ten (10) consecutive Business Days
after the Borrower receives written notice thereof from the Administrative
Agent;


(q)    except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by the Borrower; or


(r)    the Obligors shall at any time, without the consent of the Required
Lenders, modify, supplement or waive in any material respect the Investment
Policies (other than any modification, supplement or waiver required by any
applicable law, rule or regulation), provided that it shall not be deemed a
modification in any material respect of the Investment Policies if the permitted
investment size of the Portfolio Investments proportionately increases as the
size of the Borrower’s capital base changes or if the Investment Policies are
modified so as to permit up to 30% (or such lesser percentage as may be allowed
under the Investment Company Act) of the value of Portfolio Investments to be
made in assets that would not be qualified assets under Section 55 of the
Investment Company Act;


then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same


(115)
    

--------------------------------------------------------------------------------

 


or different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (i) or (j) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.


In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to 102% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.






ARTICLE VIII

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT


Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and appoints JPMCB as the Collateral Agent under the Guarantee and Security
Agreement, and authorizes the Administrative Agent and Collateral Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and Collateral Agent, as applicable, by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of


(116)
    

--------------------------------------------------------------------------------

 


business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders, and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders or
in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein or therein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub‑agents appointed by the


(117)
    

--------------------------------------------------------------------------------

 


Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing in
consultation with the Borrower), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
or Section 9.02(c) of this Agreement or Section 10.03 of the Guarantee and
Security Agreement with respect to the Security Documents, the Administrative
Agent may, with the prior consent of the Required Lenders (but not otherwise),
consent to any


(118)
    

--------------------------------------------------------------------------------

 


modification, supplement or waiver under any of the Loan Documents, provided
that, without the prior consent of each Lender and each Issuing Bank, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security (except in connection
with securing additional obligations equally and ratably with the Loans and
other obligations hereunder in accordance with the Guarantee and Security
Agreement), alter the relative priorities of the obligations entitled to the
benefits of the Liens created under the Security Documents with respect to all
or substantially all of the Collateral, except that no such consent shall be
required, and the Administrative Agent is hereby authorized to (1) release any
Lien covering property that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented and (2) release from the Guarantee and Security Agreement any
“Subsidiary Guarantor” (and any property of such Subsidiary Guarantor) that is
designated as an “Unrestricted Subsidiary” in accordance with this Agreement or
which ceases to be consolidated on the Borrower’s financial statements and is no
longer required to be a “Subsidiary Guarantor”, so long as in the case of this
clause (2): (A) immediately after giving effect to any such release (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding
Indebtedness) the Covered Debt Amount does not exceed the Borrowing Base and the
Borrower delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 110% of the Covered Debt Amount and (C) no
Event of Default has occurred and is continuing.


    


ARTICLE IX

MISCELLANEOUS
SECTION 9.01. Notices; Electronic Communications.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:


(i)    if to the Borrower, to it at 9 West 57th Street, 37th Floor, New York, NY
10019, Attention of its Chief Financial Officer (Telecopy No. (212) 515-3441;
Telephone No. (212) 515-3488);




(119)
    

--------------------------------------------------------------------------------

 


(ii)    if to the Administrative Agent (except with respect to a request for
Swingline Loans denominated in a Foreign Currency), to JPMorgan Chase Bank,
N.A., Ops 2, Floor 3, 500 Stanton Christiana Road, Newark, DE 19713, Attention
of John Enyam (Telecopy No. (302) 634-4733; Telephone No. (302) 634-8833; email
address John.Enyam@jpmorgan.com);


(iii)    if to the Administrative Agent with respect to a request for a
Swingline Loan denominated in a Foreign Currency, to J.P. Morgan Europe Limited,
Loans Agency 6th floor, 25 Bank Street, Canary Wharf, London. E145JP, United
Kingdom, Attention: Loans Agency (Telecopy No. 011-44-20-7777-2360; email
address loan_and_agency_london@jpmorgan.com);


(iv)    if to an Issuing Bank or Swingline Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire; and


(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless otherwise notified by the Administrative Agent to the
Borrower, the Borrower may satisfy its obligation to deliver documents or
notices to the Administrative Agent or the Lenders under Sections 5.01 and
5.12(a) by delivering an electronic copy to: 12012443628@tls.ldsprod.com (or
such other e-mail address as provided to the Borrower in a notice from the
Administrative Agent) (and the Administrative Agent shall promptly provide
notice thereof to the Lenders).


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt


(120)
    

--------------------------------------------------------------------------------

 


requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


In no event shall the Administrative Agent or any Lender have any liability to
the Borrower or any other Person for damages of any kind (whether in tort
contract or otherwise) arising out of any transmission of communications through
the internet, except in the case of direct damages, to the extent such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, willful misconduct or gross negligence
of such relevant Person.


(c)    Documents to be Delivered under Sections 5.01 and 5.12(a). For so long as
an intralinksTM or equivalent website is available to each of the Lenders
hereunder, the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering either an electronic copy to: 12012443628@tls.ldsprod.com (as
provided in clause (b) above) or a notice identifying the website where such
information is located for posting by the Administrative Agent on Intralinks™ or
such equivalent website, provided that the Administrative Agent shall have no
responsibility to maintain access to intralinks or an equivalent website.
SECTION 9.02. Waivers; Amendments.


(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.




(121)
    

--------------------------------------------------------------------------------

 


(b)    Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall


(i)    increase the Commitment of any Lender without the written consent of such
Lender,


(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,


(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,


(iv)    change Section 2.17(b), (c) or (d) or Section 2.08(d) in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender affected thereby,


(v)    change any of the provisions of this Section or in the definition of the
term “Required Lenders” (except to add additional classes of Lenders thereto in
connection with any additional class of Loans approved by the Required Lenders)
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender affected thereby; or


(vi)    extend the stated expiration date of any Letter of Credit beyond the
Maturity Date without the written consent of each Lender affected thereby.


provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be and (y) the consent of Lenders holding not less than two-thirds of the
Revolving Credit Exposure and unused Commitments will be required (A) for any
adverse change affecting the provisions of this Agreement relating to the
determination of the Borrowing Base (excluding changes to the provisions of
Section 5.12(b)(iii), (iv) or (v), but including changes to the provisions of
Section 5.12(c)(ii) and the definitions set forth in Section 5.13) unless
otherwise expressly provided herein , and (B) for any release of any material
portion of the Collateral other than for fair value or as otherwise permitted
hereunder or under the other Loan Documents.


(122)
    

--------------------------------------------------------------------------------

 




Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification.


(c)    Amendments to Security Documents. No Security Document nor any provision
thereof may be waived, amended or modified, nor may the Liens thereof be spread
to secure any additional obligations (excluding (x) any such increase pursuant
to a Commitment Increase under Section 2.08(e) and (y) the spreading of such
Liens to any Designated Indebtedness or Hedging Agreement Obligations (as such
terms are defined in the Guarantee and Security Agreement)) except pursuant to
an agreement or agreements in writing entered into by the Borrower, and by the
Collateral Agent with the consent of the Required Lenders; provided that, except
as permitted by the Loan Documents, (i) without the written consent of each
Lender and each Issuing Bank, no such agreement shall release all or
substantially all of the Obligors from their respective obligations under the
Security Documents and (ii) without the written consent of each Lender and each
Issuing Bank, no such agreement shall release all or substantially all of the
collateral security or otherwise terminate all or substantially all of the Liens
under the Security Documents, alter the relative priorities of the obligations
entitled to the Liens created under the Security Documents (except in connection
with securing additional obligations equally and ratably with the Loans and
other obligations hereunder) with respect to all or substantially all of the
collateral security provided thereby, or release all or substantially all of the
guarantors under the Guarantee and Security Agreement from their guarantee
obligations thereunder, except that no such consent shall be required, and the
Administrative Agent is hereby authorized (and so agrees with the Borrower) to
direct the Collateral Agent under the Guarantee and Security Agreement, to
(1) release any Lien covering property (and to release any such guarantor) that
is the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented and (2) release from
the Guarantee and Security Agreement any “Subsidiary Guarantor” (and any
property of such Subsidiary Guarantor) that is designated an “Unrestricted
Subsidiary” in accordance with this Agreement or which ceases to be consolidated
on the Borrower’s financial statements and is no longer required to be a
“Subsidiary Guarantor,” so long as, in the case of this clause (2): (A)
immediately after giving effect to any such release (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Indebtedness)
the Covered Debt Amount does not exceed the Borrowing Base and the Borrower
delivers a certificate of a Financial Officer to such effect to the
Administrative Agent and Collateral Agent, (B) either (I) the amount of any
excess availability under the Borrowing Base immediately prior to such release
is not diminished as a result of such release or (II) the Borrowing Base
immediately after giving effect to such release is at least 110% of the Covered
Debt Amount and (C) no Event of Default has occurred and is continuing.




(123)
    

--------------------------------------------------------------------------------

 


(d)    Replacement of Non-Consenting Lender. If, in connection with any proposed
change, waiver, discharge or termination to any of the provisions of this
Agreement as contemplated by this Section 9.02, the Borrower has obtained the
consent of the Required Lenders but the consent of one or more Lenders whose
consent is required for such proposed change, waiver, discharge or termination
is not obtained, then (so long as no Event of Default has occurred and is
continuing) the Borrower shall have the right, at its sole cost and expense, to
replace each such non-consenting Lender or Lenders with one or more replacement
Lenders pursuant to Section 2.19(b) so long as at the time of such replacement,
each such replacement Lender consents to the proposed change, waiver, discharge
or termination.


SECTION 9.03. Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent, the Collateral
Agent and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Collateral Agent
(but only one counsel for all such Persons together), in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and, subject
to the last sentence of this clause (a), all costs and expenses of the
Independent Valuation Provider, (ii) all reasonable out‑of‑pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder,
(iii) all out‑of‑pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of (1)
of one counsel to the Administrative Agent, (2) one counsel to the Issuing
Banks, and (3) one counsel for all of the Lenders together and, in the event of
any actual or potential conflict of interest, any necessary additional counsel,
in connection with the enforcement or protection of its rights in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect thereof, and (iv) and all
costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.
Unless an Event of Default has occurred and is continuing, the Borrower shall
not be responsible for the reimbursement of any fees, costs and expenses of the
Independent Valuation Provider incurred pursuant to Section 5.12(b)(iv), and the
fees, costs and expenses incurred in accordance with Section 5.06(b), in excess
of $300,000.00 in the aggregate incurred for all such fees, costs and expenses
in any 12-month period (the “IVP Supplemental Cap”).




(124)
    

--------------------------------------------------------------------------------

 


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (other than Taxes
or Other Taxes which shall only be indemnified by the Borrower to the extent
provided in Section 2.16), including the fees, charges and disbursements of any
counsel for any Indemnitee (but only one counsel for all such Indemnitees that
are similarly situated and, in the event of any actual or potential conflict of
interest, any necessary additional counsel), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Banks to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the willful misconduct or gross negligence of
such Indemnitee or (ii) a claim brought by the Borrower or any Obligor against
such Indemnitee for breach in bad faith of such Indemnitee’s obligations under
this Agreement or the other Loan Documents, if the Borrower or such Obligor has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.


The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.


(c)    Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent, any Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section or to
the extent that the fees, costs and expenses of the Independent Valuation
Provider incurred pursuant to Section 5.12(b)(iv) exceed the IVP Supplemental
Cap for any 12-month period (provided that prior to incurring expenses in excess
of the IVP Supplemental Cap, the Administrative Agent shall have afforded the
Lenders an opportunity to consult with the Administrative Agent regarding such
expenses), (i) each Lender severally agrees to pay to the Administrative Agent
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such


(125)
    

--------------------------------------------------------------------------------

 


unpaid amount and (ii) each Multicurrency Lender severally agrees to pay to such
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Multicurrency Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, or such Issuing Bank or the Swingline
Lender in its capacity as such.


(d)    Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.


(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
SECTION 9.04. Successors and Assigns.


(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.




(126)
    

--------------------------------------------------------------------------------

 


(b)    Assignments by Lenders.


(i)    Assignments Generally. Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more assignees (other than natural
persons) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans and LC Exposure at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:


(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, or, if an Event of
Default has occurred and is continuing, any other assignee; and


(B)    the Administrative Agent and each Issuing Bank.


(ii)    Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:


(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than U.S. $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld, conditioned or
delayed), provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;


(B)    each partial assignment of any Class of Commitments or Loans and LC
Exposure shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Class of Commitments, Loans and LC Exposure;


(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated; and


(D)    the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire.




(127)
    

--------------------------------------------------------------------------------

 


(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section (but only to the extent such assignment or other transfer otherwise
complies with the provisions of such paragraph).


(c)    Maintenance of Registers by Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and
LC Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Registers” and each individually, a “Register”). The entries in the
Registers shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Registers pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Registers shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)    Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.


(e)    Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the


(128)
    

--------------------------------------------------------------------------------

 


Administrative Agent and the Borrower, the option to provide all or any part of
any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.14 (or any other increased costs protection provision),
2.15 or 2.16. Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the Administrative Agent, the
Lenders and the Borrower, and each of the Administrative Agent, the Lenders and
the Obligors shall be entitled to rely upon and deal solely with the Granting
Lender with respect to Loans made by or through its SPC. The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender.
Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (f) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.
(f)    Participations. Any Lender may, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a


(129)
    

--------------------------------------------------------------------------------

 


portion of its Commitments and the Loans and LC Disbursements owing to it);
provided that (i) the consent of the Borrower shall not be required if such
Participant does not have the right to receive any non-public information that
may be provided pursuant to this Agreement (and the Lender selling such
participation agrees with the Borrower at the time of the sale of such
participation that it will not deliver such non-public information to the
Participant), (ii) the consent of the Borrower shall not be required for a
participation to a Lender, an Affiliate of a Lender, or, if an Event of Default
has occurred and is continuing, any other participant, (iii) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (iv) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (v) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (g) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(d) as though it were a Lender hereunder. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.


(g)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.14, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender


(130)
    

--------------------------------------------------------------------------------

 


if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
paragraphs (e) and (f) of Section 2.16 as though it were a Lender and in the
case of a Participant claiming exemption for portfolio interest under Section
871(h) or 881(c) of the Code, the applicable Lender shall provide the Borrower
with satisfactory evidence that the participation is in registered form and
shall permit the Borrower to review such register as reasonably needed for the
Borrower to comply with its obligations under applicable laws and regulations.


(h)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.


(i)    No Assignments to Certain Persons. Anything in this Section to the
contrary notwithstanding, no Lender may assign or participate any interest in
any Loan or LC Exposure held by it hereunder to the Borrower or any of its
Affiliates or Subsidiaries or to any natural person, without the prior consent
of each Lender.
SECTION 9.05. Survival
. All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.


SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.


(131)
    

--------------------------------------------------------------------------------

 




(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.


(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 9.07. Severability


. Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
SECTION 9.08. Right of Setoff


. If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The


(132)
    

--------------------------------------------------------------------------------

 


rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
SECTION 9.09. Governing Law; Jurisdiction; Etc.


(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.


(b)    Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District Court of the
Southern District of New York in Manhattan, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.


(c)    Waiver of Venue. The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
SECTION 9.10. WAIVER OF JURY TRIAL


. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO


(133)
    

--------------------------------------------------------------------------------

 


REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11. Judgment Currency


. This is an international loan transaction in which the specification of
Dollars or any Foreign Currency, as the case may be (the “Specified Currency”),
and payment in New York City or the country of the Specified Currency, as the
case may be (the “Specified Place”), is of the essence, and the Specified
Currency shall be the currency of account in all events relating to Loans
denominated in the Specified Currency. The payment obligations of the Borrower
under this Agreement shall not be discharged or satisfied by an amount paid in
another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place due
hereunder. If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in the Specified Currency into another currency
(the “Second Currency”), the rate of exchange that shall be applied shall be the
rate at which in accordance with normal banking procedures the Administrative
Agent could purchase the Specified Currency with the Second Currency on the
Business Day next preceding the day on which such judgment is rendered. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
(in this Section called an “Entitled Person”) shall, notwithstanding the rate of
exchange actually applied in rendering such judgment, be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum adjudged to be due hereunder in the Second Currency such Entitled Person may
in accordance with normal banking procedures purchase and transfer to the
Specified Place the Specified Currency with the amount of the Second Currency so
adjudged to be due; and the Borrower hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Specified Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Specified Currency hereunder exceeds the amount of the Specified Currency so
purchased and transferred.


(134)
    

--------------------------------------------------------------------------------

 


SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13. Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. The Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.


(b)    Confidentiality. Each of the Administrative Agent, the Lenders and the
Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. In addition, the Administrative Agent, the Issuing
Banks and each Lender may disclose the existence of this Agreement and
information about this Agreement to any rating agency, market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, any Issuing Bank or


(135)
    

--------------------------------------------------------------------------------

 


any Lender in connection with the administration or servicing of this Agreement,
the other Loan Documents and the Commitments.




For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses or assets, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower
or any of its Subsidiaries. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
SECTION 9.14. USA PATRIOT Act


. Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October
26, 2001)), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with said Act.


SECTION 9.15. No Fiduciary Duty


. Each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Obligors, their stockholders and/or their affiliates. Each Obligor agrees
that nothing in the Agreement or the Advance Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and such Obligor, its
stockholders or its affiliates, on the other. The Obligors acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Obligors,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Obligor, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Obligor, its
stockholders or its Affiliates on other matters) or any other obligation to any
Obligor except the obligations expressly set forth in the Advance Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Obligor, its management, stockholders, creditors or any other Person.
Each Obligor acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Obligor agrees


(136)
    

--------------------------------------------------------------------------------

 


that it will not claim that any Lender has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Obligor, in
connection with such transaction or the process leading thereto.
SECTION 9.16. Consent to Certain Amendments and Amendment and Restatement


To the extent required hereby (if at all), each Lender hereby consents to the
Guarantee and Security Agreement and the making by the Borrower of any amendment
or other modification to any term or provision of any Designated Indebtedness to
the extent such change mirrors a change made by this Agreement that is more
favorable to the Borrower than to a parallel term or provision of the Existing
Credit Agreement (provided that the foregoing shall not be deemed a consent by
any Lender to any term of any Designated Indebtedness that would not be
permitted by the other provisions of this Agreement). It is the intention of
each of the parties hereto that the Existing Credit Agreement be amended and
restated in its entirety pursuant hereto so as to preserve and continue the
perfection and priority of all Liens securing the “Secured Obligations” under
the Loan Documents and that all “Secured Obligations” of the Borrower and the
Subsidiary Guarantors hereunder shall be secured by the Liens evidenced under
the Security Documents and that this Agreement does not constitute a novation or
termination of the Indebtedness and obligations existing under the Existing
Credit Agreement (or serve to terminate Section 9.03 of the Existing Credit
Agreement or any of the Borrower’s obligations thereunder with respect to the
Lenders under the Existing Credit Agreement). In addition, unless specifically
amended hereby, each of the Loan Documents shall continue in full force and
effect and that, from and after the Restatement Effective Date, all references
to the “Credit Agreement” contained therein shall be deemed to refer to this
Agreement.


SECTION 9.17. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b) the effects of any Bail-In Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(137)
    

--------------------------------------------------------------------------------

 


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.


APOLLO INVESTMENT CORPORATION




By:     /s/ Joseph D. Glatt        
Name: Joseph D. Glatt
Title: Vice President and Secretary






(138)
    

--------------------------------------------------------------------------------


 






THE LENDERS
JPMORGAN CHASE BANK, N.A., as a Lender, an Issuing Bank, a Swingline Lender and
as Administrative Agent
By:     /s/ Michael Kusner    
Name:    Michael Kusner
Title:    Vice President
JP Morgan



SUNTRUST BANK, as a Lender, an Issuing Bank and a Swingline Lender
By:     /s/ Doug Kennedy    
Name:    Doug Kennedy
Title:    Director




Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 


BANK OF AMERICA, N.A., as a Lender, an Issuing Bank and a Swingline Lender
By:     /s/ Manisha Kumar    
Name:    Manisha Kumar
Title:    Vice President




Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 


BANK OF MONTREAL, as a Lender
By:     /s/ Brian L. Banke    
Name:    Brian L. Banke
Title:    Managing Director



Citibank, N.A., as a Lender
By:     /s/ Erik Anderson    
Name:    Erik Anderson
Title:    Vice President



Mizuho Bank, Ltd. as a Lender
By:     /s/ James R. Fayen    
Name:    James R. Fayen
Title:    Managing Director



BARCLAYS BANK PLC, as a Lender
By:     /s/ May Huang    
Name:    May Huang
Title:    Assistant Vice President



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:     /s/ Doreen Barr    
Name:    Doreen Barr
Title:    Authorized Signatory
By:     /s/ Warren Van Heyst    
Name:    Warren Van Heyst
Title:    Authorized Signatory



DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:     /s/ Anca Trifan    
Name:    Anca Trifan
Title:    Managing Director


By:     /s/ Dusan Lazarov    
Name:    Dusan Lazarov
Title:    Director



GOLDMAN SACHS NK USA, as a Lender
By:     /s/ Ryan Durkin    
Name:    Ryan Durkin
Title:    Authorized Signatory



HSBC BANK USA, N.A., as a Lender
By:     /s/ Myles Bae     
Name:    Myles Bae
Title:    Senior Vice President



Morgan Stanley Senior Funding, Inc., as a Lender
By:     /s/ Michael King    
Name:    Michael King
Title:    Vice President



Natixis, New York Branch as a Lender
By:     /s/ Ronald Lee    
Name:    Ronald Lee
Title:    Director
By:     /s/ Rebecca Lo    
Name:    Rebecca Lo
Title:    Analyst





ROYAL BANK OF CANADA, as a Lender
By:     /s/ Greg DeRise    
Name:    Greg DeRise
Title:    Authorized Signatory



STATE STREET BANK AND TRUST COMPANY, as a Lender
By:     /s/ Charles A. Garrity    
Name:    Charles A. Garrity
Title:    Senior Vice President



The Bank of New York Mellon, as a Lender
By:     /s/ Bernard Lambert    
Name:    Bernard Lambert
Title:    Director



City National Bank, as a Lender
By:     /s/ Jeffrey Feinberg    
Name:    Jeffrey Feinberg
Title:    Senior Vice President


Amended and Restated Credit Agreement